 
Exhibit 10.1































--------------------------------------------------------------------------------


 
$865,000,000
 
CREDIT AGREEMENT
 
among
 
BUNGE LIMITED FINANCE CORP.,
as Borrower,
 
The Several Lenders from Time to Time Parties Hereto,
 
and
 
COBANK, ACB,
as Administrative Agent and Lead Arranger
 


Dated as of September 6, 2017



--------------------------------------------------------------------------------



 


 
 


 
TABLE OF CONTENTS



     
Page
       
SECTION 1.
DEFINITIONS
1
         
1.1
Defined Terms
1
 
1.2
Other Definitional Provisions
18
       
SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS
19
         
2.1
Commitments
19
 
2.2
Procedure for Loan Borrowing
19
 
2.3
Commitment Fees, etc
20
 
2.4
Termination or Reduction of Commitments
20
 
2.5
Prepayments
20
 
2.6
Conversion and Continuation Options
21
 
2.7
Limitations on Eurocurrency Borrowings
22
 
2.8
Interest Rates and Payment Dates
22
 
2.9
Computation of Interest and Fees
22
 
2.10
Inability to Determine Interest Rate
22
 
2.11
Pro Rata Treatment and Payments
23
 
2.12
Increased Costs
24
 
2.13
Taxes
26
 
2.14
Indemnity
29
 
2.15
Change of Lending Office
30
 
2.16
Illegality
30
 
2.17
Replacement of Lenders
30
 
2.18
Defaulting Lenders
31
       
SECTION 3.
REPRESENTATIONS AND WARRANTIES
32
         
3.1
No Change
32
 
3.2
Existence; Compliance with Law
32
 
3.3
Power; Authorization; Enforceable Obligations
32
 
3.4
No Legal Bar
32
 
3.5
Litigation
33
 
3.6
No Default
33
 
3.7
Ownership of Property; Liens
33
 
3.8
Taxes
33
 
3.9
Federal Regulations
33
 
3.10
Investment Company Act; Other Regulations
33
 
3.11
No Subsidiaries
33
 
3.12
Use of Proceeds
33
 
3.13
Solvency
33
 
3.14
Limited Purpose
34
 
3.15
Financial Condition
34
 
3.16
Sanctions
34
 
3.17
EEA Financial Institution
34
       

i

--------------------------------------------------------------------------------

         
SECTION 4.
CONDITIONS PRECEDENT
34
         
4.1
Conditions to Effectiveness
34
 
4.2
Conditions to Each Loan
36
       
SECTION 5.
COVENANTS
36
         
5.1
Affirmative Covenants
36
 
5.2
Negative Covenants
39
 
5.3
Use of Websites
41
       
SECTION 6.
EVENTS OF DEFAULT
42
       
SECTION 7.
AGENCY
44
         
7.1
Appointment
44
 
7.2
Rights as a Lender
45
 
7.3
Delegation of Duties
45
 
7.4
Exculpatory Provisions
45
 
7.5
Reliance by Administrative Agent
46
 
7.6
Notice of Default
46
 
7.7
Resignation of the Administrative Agent
46
 
7.8
Non-Reliance on Administrative Agent and Other Lenders
47
 
7.9
Administrative Agent May File Proofs of Claim
48
 
7.10
Indemnification
48
 
7.11
Administrative Agent in Its Individual Capacity
49
 
7.12
Administrative Agent Communications
49
       
SECTION 8.
MISCELLANEOUS
49
         
8.1
Amendments and Waivers
49
 
8.2
Notices
50
 
8.3
No Waiver; Cumulative Remedies
51
 
8.4
Survival of Representations and Warranties
51
 
8.5
Payment of Expenses
51
 
8.6
Successors and Assigns; Participations and Assignments
52
 
8.7
Adjustments; Set-off
55
 
8.8
Counterparts
56
 
8.9
Severability
56
 
8.10
Integration
56
 
8.11
GOVERNING LAW
56
 
8.12
Submission To Jurisdiction; Waivers
56
 
8.13
Acknowledgements
56
 
8.14
Confidentiality
57
 
8.15
WAIVERS OF JURY TRIAL
58
 
8.16
No Bankruptcy Petition Against the Borrower; Liability of the Borrower
58
 
8.17
Conversion of Approved Currencies into Dollars
58
 
8.18
PATRIOT Act
58
 
8.19
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
58
 
8.20
Amendment and Restatement
59
       

 
ii

--------------------------------------------------------------------------------

 
SCHEDULES:
 

1.1
Commitments

3.3
Consents, Authorizations, Filings and Notices

 
EXHIBITS:
 

A
Form of Guaranty Agreement

B-1
Form of Borrower Responsible Officer’s Certificate

B-2
Form of Borrower Secretary Certificate

B-3
Form of Guarantor Responsible Officer’s Certificate

B-4
Form of Guarantor Assistant Secretary Certificate

C-1
Form of Legal Opinion of Reed Smith LLP

C-2
Form of Legal Opinion of Conyers Dill & Pearman Limited

D
Form of Assignment and Acceptance

E-1
Form of U.S. Tax Compliance Certificate

E-2
Form of U.S. Tax Compliance Certificate

E-3
Form of U.S. Tax Compliance Certificate

E-4
Form of U.S. Tax Compliance Certificate

F
Closing Date Voting Participants

 
 
 
 
 
 

 
iii

--------------------------------------------------------------------------------



 
THIS CREDIT AGREEMENT (as amended, supplemented or otherwise modified in
accordance with the terms hereof and in effect from time to time, this
“Agreement”), dated as of September 6, 2017, is among BUNGE LIMITED FINANCE
CORP., a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties to this Agreement
(the “Lenders”), and COBANK, ACB, a federally chartered instrumentality of the
United States, as administrative agent.
 
The Borrower, the lenders from time to time party thereto and the Administrative
Agent are parties to an Amended and Restated Credit Agreement dated as of
June 17, 2014 (as amended, restated, supplemented or otherwise modified from
time to time prior to the date hereof, the “Prior Credit Agreement”).
 
The Borrower and, subject to the terms and conditions set forth herein, the
Administrative Agent and the Lenders now desire to amend and restate the Prior
Credit Agreement in its entirety.
 
ACCORDINGLY, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto hereby agree as follows:
 
SECTION 1.          DEFINITIONS
 
1.1          Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
 
“Adjusted LIBO Rate”:  with respect to any Eurocurrency Loan for each day during
each Interest Period, an interest rate per annum equal to (a) the LIBO Rate for
such Interest Period multiplied by (b) the Statutory Reserve Rate.
 
“Administrative Agent”:  CoBank, as the arranger of the Commitments and as the
administrative agent for the Lenders under this Agreement and the other Loan
Documents, together with any of its successors.
 
“Affiliate”:  with respect to any specified Person, any other Person which,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such specified Person. For purposes of this definition “control”
of a Person means the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or otherwise, and the terms
“controlling” and “controlled” have meanings correlative to the foregoing.
 
“Aggregate Exposure”:  with respect to any Lender at any time, an amount equal
to the amount of such Lender’s Commitment then in effect or, if the Commitments
have been terminated, the amount of such Lender’s Loans then outstanding.
 
“Aggregate Exposure Percentage”:  with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the Aggregate Exposure of all Lenders at such time.
 
“Agreement”:  as defined in the preamble hereto.
 
“Annex X”:  Annex X (as amended, supplemented or otherwise modified and in
effect from time to time) attached to the Pooling Agreement.
 

--------------------------------------------------------------------------------

 
“Applicable Margin”:  the per annum rate set forth in the applicable row of the
table below:
 
Rating
Spread
Level I
1.000%
Level II
1.125%
Level III
1.250%
Level IV
1.375%
Level V
1.750%

 
“Applicable Moody’s Rating”:  the senior long-term unsecured debt rating that
Moody’s provides of (a) the Guarantor or (b) if Moody’s does not provide such a
rating of the Guarantor, then the Master Trust or (c) if Moody’s does not
provide such a rating of the Guarantor or the Master Trust, then the Borrower.
 
“Applicable S&P Rating”:  the senior long-term unsecured debt rating that S&P
provides of (a) the Guarantor or (b) if S&P does not provide such a rating of
the Guarantor, then the Master Trust or (c) if S&P does not provide such a
rating of the Guarantor or the Master Trust, then the Borrower.
 
“Assignee”:  as defined in Section 8.6(c).
 
“Assignment and Acceptance”:  an Assignment and Acceptance, substantially in the
form of Exhibit D.
 
“Assignor”:  as defined in Section 8.6(c).
 
“Available Commitment”:  as to any Lender at any time, an amount equal to such
Lender’s Commitment then in effect minus:
 

(a)
the principal amount of its outstanding Loans on such date; and

 

(b)
for purposes of Section 2.2 only, in relation to any proposed borrowing or Loan,
the principal amount of any Loans that are due to be made by such Lender on or
before the proposed Borrowing Date.

 
“BAFC”:  Bunge Asset Funding Corp., a Delaware corporation, and its successors
and permitted assigns.
 
“Bail-In Action”:  the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
 
“Bail-In Legislation”:  with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time that is described in the EU Bail-In Legislation Schedule.
 
“BASEL III”:  the agreements on capital requirements, a leverage ratio and
liquidity standards contained in “Basel III:  A global regulatory framework for
more resilient banks and banking systems”, “Basel III:  International framework
for liquidity risk measurement, standards and monitoring” and “Guidance for
national authorities operating the countercyclical capital buffer” published by
the Basel Committee on Banking Supervision on December 16, 2010.
 
“Benefitted Lender”:  as defined in Section 8.7(a).
 
2

--------------------------------------------------------------------------------

 
“BFE”:  Bunge Finance Europe B.V., a company organized under the laws of The
Netherlands, and its successors and permitted assigns.
 
“Board”:  the Board of Governors of the Federal Reserve System of the United
States (or any successor).
 
“Board of Directors”:  with respect to any Person, the board of directors of
such Person or any duly authorized committee thereof.
 
“Borrower”:  as defined in the preamble hereto.
 
“Borrower Account”:  any account established by or for the Borrower, other than
the Series 2002-1 Collection Subaccount (or any sub-subaccount thereof), for the
purpose of depositing funds borrowed hereunder or under any Pari Passu
Indebtedness, any amounts paid pursuant to the Series 2002-1 VFC and all amounts
received with respect to Hedge Agreements.
 
“Borrower Permitted Lien”:  Liens for current taxes, assessments or other
governmental charges which are not delinquent or remain payable without any
penalty, or the validity of which is contested in good faith by appropriate
proceedings upon stay of execution of the enforcement thereof or upon posting a
bond in connection therewith and reserves to the extent required by GAAP with
respect thereto have been provided on the books of the Borrower.
 
“Borrowing”:  Loans of the same Type and currency, made, converted or continued
on the same date to the Borrower and, in the case of Eurocurrency Loans, as to
which a single Interest Period is in effect.
 
“Borrowing Date”:  any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
 
“Borrowing Time”:  as defined in Section 2.2.
 
“Bunge Funding”:  Bunge Funding, Inc., a Delaware corporation, and its
successors and permitted assigns.
 
“Business Day”:  a day other than a Saturday, Sunday or other day on which
commercial banks in Denver, Colorado or New York City are authorized or required
by law to close, provided, that with respect to notices and determinations in
connection with, and payments of principal and interest on, Eurocurrency Loans,
the term “Business Day” shall also exclude any day on which banks are not open
for dealings in deposits in Dollars in the London interbank market.
 
“Capital Stock”:  with respect to any Person, any and all shares, interests,
rights to purchase, warrants, options (whether or not currently exercisable),
participations or other equivalents of or interests in (however designated) the
equity (which includes, but is not limited to, common stock or shares, preferred
stock or shares and partnership and joint venture interests) of such Person
(excluding any debt securities convertible into, or exchangeable for, such
equity).
 
“Change in Control”:  the occurrence of any of the following:
 
(a)          the Guarantor becomes aware (by way of a report or any other filing
pursuant to Section 13(d) of the Exchange Act, proxy, vote, written notice or
otherwise) of the acquisition by any Person or group (within the meaning of
Section 13(d)(3) or Section 14(d)(2) of the Exchange Act, or any successor
provision), including any group acting for the purpose of acquiring, holding or
disposing of securities (within the meaning of Rule 13d-5(b)(1) under the
Exchange Act), in a single transaction or in a related series of transactions,
by way of merger, consolidation or other business combination, of 50% or more of
the total voting power of the Voting Stock of the Guarantor then outstanding;
 
3

--------------------------------------------------------------------------------

 
(b)          the sale, lease or transfer, in one or a series of related
transactions, of all or substantially all of the assets of the Guarantor and its
Subsidiaries, taken as a whole, to any Person that is not a Subsidiary of the
Guarantor; or
 
(c)          the first day on which a majority of the members of the Guarantor’s
Board of Directors are not Continuing Directors.
 
“Change in Law”: the occurrence, after the date of this Agreement, of any of the
following:  (a) the adoption or taking effect of any law, rule, regulation or
treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.
 
“Closing Date”: September 6, 2017.
 
“CoBank”: CoBank, ACB, a federally chartered instrumentality of the United
States.
 
“Code”:  the United States Internal Revenue Code of 1986, as amended from time
to time, and the rules and regulations promulgated thereunder from time to time.
 
“Commitment”:  as to any Lender, the obligation of such Lender to make Loans in
an aggregate principal amount not to exceed that Lender’s Commitment Amount.
 
“Commitment Amount”: as to any Lender, that Lender’s Initial Commitment Amount,
as the same may be reduced from time to time pursuant to the terms hereof.
 
“Commitment Fee Rate”:  the rate per annum set forth in the applicable row of
the table below:
 
Rating
Commitment Fee Rate
Level I
0.125%
Level II
0.150%
Level III
0.200%
Level IV
0.225%
Level V
0.275%

 
“Commitment Period”:  the period from and including the Closing Date to the
earlier of (a) the Termination Date or (b) the date of termination of the
Commitments in accordance with the terms hereof.
 
“Conduit Lender”:  any special purpose corporation organized and administered by
any Lender for the purpose of making Loans otherwise required to be made by such
Lender and designated by such Lender in a written instrument; provided, that the
designation by any Lender of a Conduit Lender shall not relieve the designating
Lender of any of its obligations to fund a Loan under this Agreement if, for any
reason, its Conduit Lender fails to fund any such Loan, and the designating
Lender (and not the Conduit Lender) shall have the sole right and responsibility
to deliver all consents and waivers required or requested under this Agreement
with respect to its Conduit Lender, and provided, further, that no Conduit
Lender shall (a) be entitled to receive any greater amount pursuant to Section
2.12, 2.13, 2.14 or 8.5 than the designating Lender would have been entitled to
receive in respect of the extensions of credit made by such Conduit Lender or
(b) be deemed to have any Commitment.
 
4

--------------------------------------------------------------------------------

 
“Connection Income Taxes”:  Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
 
“Continuing Directors”:  as of any date of determination, any member of the
Board of Directors of the Guarantor who (a) was a member of such Board of
Directors on the Closing Date; or (b) was nominated for election, appointed or
elected to such Board of Directors with the approval of a majority of the
Continuing Directors who were members of such Board of Directors at the time of
such nomination or election (either by a specific vote or by approval of the
Guarantor’s proxy statement in which such member was named as a nominee for
election as a director).
 
“Contractual Obligation”:  as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Daily Report”:  a report prepared by the Servicer on each Business Day required
pursuant to Section 4.01 of the Servicing Agreement or Section 5.1(o) of this
Agreement, in substantially the form of Exhibit B attached to the Series 2002-1
Supplement.
 
“Debtor Relief Laws”: the Bankruptcy Code of the United States of America, and
all other liquidation, conservatorship, bankruptcy, assignment for the benefit
of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief laws of the United States or other
applicable jurisdictions from time to time in effect.
 
“Default”:  any of the events specified in Section 6, whether or not any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Defaulted Loan”:  any Purchased Loan with respect to which the related Obligor
or the Guarantor has failed to make any payment due and owing (whether at the
stated maturity, by acceleration or otherwise) for a period of at least eight
(8) days or more.
 
“Defaulting Lender”:  subject to Section 2.18(b), any Lender that (a) has failed
to (i) fund all or any portion of its Loans within two Business Days of the date
such Loans were required to be funded hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing that such failure is the result
of such Lender’s determination that one or more conditions precedent to funding
(each of which conditions precedent, together with any applicable default, shall
be specifically identified in such writing) has not been satisfied, or (ii) pay
to the Administrative Agent or any Lender any other amount required to be paid
by it hereunder within two Business Days of the date when due, (b) has notified
the Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or has made a public statement to
that effect (unless such writing or public statement relates to such Lender’s
obligation to fund a Loan hereunder and states that such position is based on
such Lender’s determination that a condition precedent to funding (which
condition precedent, together with any applicable default, shall be specifically
identified in such writing or public statement) cannot be satisfied), (c) has
failed, within three Business Days after written request by the Administrative
Agent or the Borrower, to confirm in writing to the Administrative Agent and the
Borrower that it will comply with its prospective funding obligations hereunder
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower),
 
5

--------------------------------------------------------------------------------

 
or (d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had appointed for it a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity or (iii) become the subject of a Bail-in Action; provided that a Lender
shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.  Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under any one or more of clauses (a)
through (d) above shall be conclusive and binding absent manifest error, and
such Lender shall be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) upon delivery of written notice of such determination to the
Borrower and each Lender.
 
“Delinquent Loan”:  any Purchased Loan (a) with respect to which the related
Obligor or the Guarantor has failed to make any payment due and owing (whether
at the stated maturity, by acceleration or otherwise) for a period of at least
one (1) day but not greater than seven (7) days or (b) as to which an Insolvency
Event has occurred with respect to the related Obligor.
 
“Designated Obligors”:  the Guarantor and the Subsidiaries of the Guarantor set
forth on Schedule IV to the Guaranty Agreement hereto (and their successors) and
any other Subsidiaries of the Guarantor designated by the Guarantor from time to
time that satisfy the conditions set forth in the definition of “Eligible
Obligor” in Annex X to the Pooling Agreement. Notwithstanding the immediately
preceding sentence, with the prior written consent of the Required Lenders
(which consent shall not be unreasonably withheld), the Guarantor may from time
to time identify the Guarantor and certain Subsidiaries that shall not be
classified as Designated Obligors.
 
“Designated Website”:  as defined in Section 5.3(a).
 
“Dollar Equivalent”:  on any date of determination (a) with respect to any
amount denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Master Trust Approved Currency, the equivalent in Dollars of
such amount, determined by the Administrative Agent pursuant to Section 1.2(e)
using the Rate of Exchange with respect to such currency on such date in effect
under the provisions of such Section.
 
“Dollars” and “$”:  dollars in lawful currency of the United States.
 
“EEA Financial Institution”: (a) any credit institution or investment firm
established in any EEA Member Country that is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
that is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country that is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
 
“EEA Member Country”: any of the member states of the European Union, Iceland,
Liechtenstein, and Norway.
 
“EEA Resolution Authority”: any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
 
6

--------------------------------------------------------------------------------

 
“Environmental Laws”:  any and all foreign, federal, state, local or municipal
laws, rules, orders, regulations, statutes, ordinances, codes, decrees,
requirements of any Governmental Authority or other Requirements of Law
(including common law) regulating, relating to or imposing liability or
standards of conduct concerning protection of human health or the environment,
as now or may at any time hereafter be in effect.
 
“ERISA”:  the Employee Retirement Income Security Act of 1974, as amended from
time to time.
 
“ERISA Affiliate”:  with respect to any Person, any trade or business (whether
or not incorporated) that is a member of a group of which such Person is a
member and which is treated as a single employer under Section 414(b) or (c) of
the Code (and Sections 414(m) and (o) of the Code for purposes of provisions
relating to Section 412 of the Code or Section 302 of ERISA).
 
“ERISA Event”:  (a) (i) the occurrence of a reportable event, within the meaning
of Section 4043 of ERISA, with respect to any Plan unless the 30-day notice
requirement with respect to such event has been waived by the PBGC or (ii) the
requirements of Section 4043(b) of ERISA apply with respect to a contributing
sponsor, as defined in Section 4001(a)(13) of ERISA, of a Plan, and an event
described in paragraph (9), (10), (11), (12) or (13) of Section 4043(c) of ERISA
is reasonably expected to occur with respect to such Plan within the following
30 days; (b) any failure by any Plan to satisfy the minimum funding standards
(within the meaning of Section 412 of the Code or Section 302 of ERISA)
applicable to such Plan, whether or not waived, the filing of an application for
a minimum funding waiver with respect to a Plan, or the failure to make by its
due date a required installment under Section 430(j) of the Code with respect to
any Plan or the failure by the Borrower or any of its ERISA Affiliates to make
any required contribution to a Multiemployer Plan; (c) the provision by the
administrator of any Plan of a notice of intent to terminate such Plan, pursuant
to Section 4041(a)(2) of ERISA (including any such notice with respect to a plan
amendment referred to in Section 4041(e) of ERISA); (d) the cessation of
operations at a facility of the Borrower or any of its ERISA Affiliates in the
circumstances described in Section 4062(e) of ERISA; (e) the withdrawal by the
Borrower or any of its ERISA Affiliates from a Multiple Employer Plan during a
plan year for which it was a substantial employer, as defined in Section
4001(a)(2) of ERISA; (f) the conditions for imposition of a lien under Section
302(f) of ERISA shall have been met with respect to any Plan; (g) the
institution by the PBGC of proceedings to terminate a Plan pursuant to Section
4042 of ERISA, or the occurrence of any event or condition described in Section
4042 of ERISA that constitutes grounds for the termination of, or the
appointment of a trustee to administer, such Plan; (h) a determination that any
Plan is, or is expected to be, in “at risk” status, within the meaning of
Section 430 of the Code; or (i) the receipt by the Borrower or any of its ERISA
Affiliates of a determination that a Multiemployer Plan is in endangered or
critical status, within the meaning of Section 432 of the Code or Section 305 of
ERISA.
 
“EU Bail-In Legislation Schedule”: the EU Bail-In Legislation Schedule published
by the Loan Market Association (or any successor person), as in effect from time
to time.
 
“Euro” and “EUR”:  the single lawful currency introduced at the start of the
third stage of the European Economic and Monetary Union pursuant to a treaty
establishing the European Union (as amended from time to time).
 
“Eurocurrency”:  when used in reference to any Loan or Borrowing, refers to
whether such Loan, or the Loans comprising such Borrowing, are bearing interest
at a rate determined by reference to the Adjusted LIBO Rate (which term shall
(for the avoidance of doubt) not include Loans bearing interest at the Weekly
Reset LIBO Rate).
 
7

--------------------------------------------------------------------------------

 
“Event of Default”:  any of the events specified in Section 6, provided that any
requirement for the giving of notice, the lapse of time, or both, has been
satisfied.
 
“Exchange Act”:  the U.S. Securities Exchange Act of 1934, as amended.
 
“Excluded Taxes”: any of the following Taxes imposed on, or required to be
withheld or deducted from a payment to, a Recipient to be made by or on account
of any obligation of the Borrower hereunder: (a) Taxes imposed on or measured by
net income (however denominated), franchise Taxes, and branch profits Taxes, in
each case, (i) imposed as a result of such Recipient being organized under the
laws of, or having its principal office or, in the case of any Lender, its
applicable lending office located in, the jurisdiction imposing such Tax (or any
political subdivision thereof) or (ii) that are Other Connection Taxes, (b) in
the case of a Lender, U.S. federal withholding Taxes imposed on amounts payable
to or for the account of such Lender with respect to an applicable interest in a
Loan pursuant to a law in effect on the date on which (i) such Lender acquires
such interest in the Loan (other than pursuant to an assignment under Section
2.17) or (ii) such Lender changes its lending office, except in each case to the
extent that, pursuant to Section 2.13, amounts with respect to such Taxes were
payable either to such Lender’s assignor immediately before such Lender became a
party hereto or to such Lender immediately before it changed its lending office,
(c) Taxes attributable to the failure by the Recipient to comply with Section
2.13(f), and (d) any U.S. federal withholding Taxes imposed under FATCA.
 
“Executive Order”:  Executive Order No. 13224 of September 23, 2001 – Blocking
Property and Prohibiting Transactions With Persons Who Commit, Threaten To
Commit, or Support Terrorism.
 
“Farm Credit Lender”: a lending institution organized and existing pursuant to
the provisions of the Farm Credit Act of 1971 and under the regulation of the
Farm Credit Administration.
 
“FATCA”:  Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantially comparable
to and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreements entered into
pursuant to Section 1471(b)(1) of the Code and any fiscal or regulatory
legislation, rules or practices adopted pursuant to any intergovernmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.
 
“FCPA”: as defined in Section 3.16.
 
“Federal Funds Effective Rate”:  for any day, the greater of (a) the rate
calculated by the Federal Reserve Bank of New York based on such day’s Federal
funds transactions by depositary institutions (as determined in such manner as
the Federal Reserve Bank of New York shall set forth on its public website from
time to time) and published on the next succeeding Business Day by the Federal
Reserve Bank of New York as the Federal funds effective rate and (b) 0%;
provided that if such rate is not so published for any day which is a Business
Day, the “Federal Funds Effective Rate” shall equal the average of the
quotations for such day on such transactions received by the Administrative
Agent from three federal funds brokers of recognized standing selected by the
Administrative Agent.
 
“Fee Letter”: that certain fee letter dated as of August 18, 2017 between the
Borrower and the Administrative Agent, together with any other fee letters
entered into between the Borrower and the Administrative Agent from time to
time.
 
“Foreign Lender”: (i) if the Borrower is a U.S. Person, a Lender that is not a
U.S. Person, and (ii) if the Borrower is not a U.S. Person, a Lender that is
resident or organized under the laws of a jurisdiction other than that in which
the Borrower is resident for tax purposes.  For purposes of this definition, the
United States of America, each State thereof and the District of Columbia shall
be deemed to constitute a single jurisdiction.
 
8

--------------------------------------------------------------------------------

 
“Funding Office”:  the office of the Administrative Agent specified in Section
8.2 or such other office as may be specified from time to time by the
Administrative Agent as its funding office by written notice to the Borrower and
the Lenders.
 
“GAAP”:  generally accepted accounting principles in the United States as in
effect from time to time.
 
“Governmental Authority”:  any nation or government, any state or other
political subdivision thereof and any entity exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to government.
 
“Group Members”:  the collective reference to the Borrower, the Guarantor and
the Designated Obligors.
 
“Guarantee Obligation”:  as to any Person (the “guaranteeing person”), any
obligation of (a) the guaranteeing person or (b) another Person (including any
bank under any letter of credit) with respect to which the guaranteeing person
has issued a reimbursement, counterindemnity or similar obligation, in either
case guaranteeing or in effect guaranteeing any Indebtedness, leases, dividends
or other obligations (the “primary obligations”) of any other third Person (the
“primary obligor”) in any manner, whether directly or indirectly, including any
obligation of the guaranteeing person, whether or not contingent, (i) to
purchase any such primary obligation or any property constituting direct or
indirect security therefor, (ii) to advance or supply funds (1) for the purchase
or payment of any such primary obligation or (2) to maintain working capital or
equity capital of the primary obligor or otherwise to maintain the net worth or
solvency of the primary obligor, (iii) to purchase property, securities or
services primarily for the purpose of assuring the owner of any such primary
obligation of the ability of the primary obligor to make payment of such primary
obligation or (iv) otherwise to assure or hold harmless the owner of any such
primary obligation against loss in respect thereof; provided, however, that the
term Guarantee Obligation shall not include endorsements of instruments for
deposit or collection in the ordinary course of business. The amount of any
Guarantee Obligation of any guaranteeing person shall be deemed to be the lower
of (a) an amount equal to the stated or determinable amount of the primary
obligation in respect of which such Guarantee Obligation is made and (b) the
maximum amount for which such guaranteeing person may be liable pursuant to the
terms of the instrument embodying such Guarantee Obligation, unless such primary
obligation and the maximum amount for which such guaranteeing person may be
liable are not stated or determinable, in which case the amount of such
Guarantee Obligation shall be such guaranteeing person’s maximum reasonably
anticipated liability in respect thereof as determined by the Borrower in good
faith.
 
“Guarantor”:  Bunge Limited, a company incorporated under the laws of Bermuda,
as guarantor pursuant to the Guaranty Agreement and each other Person that joins
the Guaranty Agreement as a Guarantor after the date hereof.
 
“Guaranty Agreement”:  the  Guaranty to be executed and delivered by the
Guarantor, substantially in the form of Exhibit A.
 
“Hedge Agreements”:  all swaps, caps or collar agreements or similar
arrangements dealing with interest rates or currency exchange rates or the
exchange of nominal interest obligations, either generally or under specific
contingencies.
 
9

--------------------------------------------------------------------------------

 
“Hedge Termination Amounts”:  as the context requires hereunder, all amounts (i)
due and owing by the Borrower or (ii) received by the Borrower, in each case in
connection with the termination of a Hedge Agreement entered into by the
Borrower.
 
“Indebtedness”:  as to any Person, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person to pay the deferred purchase price of property, except trade
accounts payable arising in the ordinary course of business, (d) all obligations
of such Person as lessee which are capitalized in accordance with GAAP, (e) all
obligations of such Person created or arising under any conditional sales or
other title retention agreement with respect to any property acquired by such
Person (including without limitation, obligations under any such agreement which
provides that the rights and remedies of the seller or lender thereunder in the
event of default are limited to repossession or sale of such property), (f) all
obligations of such Person with respect to letters of credit and similar
instruments, including without limitation obligations under reimbursement
agreements, (g) all Indebtedness of others secured by (or for which the holder
of such Indebtedness has an existing right, contingent or otherwise, to be
secured by) a Lien on any asset of such Person, whether or not such Indebtedness
is assumed by such Person and (h) all Guarantee Obligations of such Person
(other than guarantees of obligations of direct or indirect Subsidiaries of such
Person).
 
“Indemnified Taxes”: (a) Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of the Borrower
under any Loan Document and (b) to the extent not otherwise described in (a),
Other Taxes.
 
“Initial Commitment Amount”:  as to any Lender, the amount set forth under the
heading “Initial Commitment” opposite such Lender’s name on Schedule 1.1 or in
the Assignment and Acceptance pursuant to which such Lender became a party
hereto, as the same may be increased or reduced from time to time pursuant to
the terms hereof. The original aggregate amount of the Initial Commitment
Amounts is $865,000,000.
 
“Insolvency Event”:  as defined in Annex X to the Pooling Agreement.
 
“Interest Payment Date”:  (a) as to any Weekly Reset LIBO Rate Loan, the last
day of each March, June, September and December to occur while such Loan is
outstanding and the final maturity date of such Loan, (b) as to any Eurocurrency
Loan having an Interest Period of three months or less, the last day of such
Interest Period, (c) as to any Eurocurrency Loan having an Interest Period
longer than three months, each day that is three months, or a whole multiple
thereof, after the first day of such Interest Period and the last day of such
Interest Period and (d) as to any Loan, the date of any repayment or prepayment
made in respect thereof.
 
“Interest Period”:  as to any Eurocurrency Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurocurrency Loan, and ending one, two, three, six or, if available to
all of the Lenders, twelve months thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the immediately preceding Interest Period applicable to such Eurocurrency Loan,
and ending one, two, three, six or, if available to all of the Lenders, twelve
months thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 10:00 A.M. on the date that is three (3)
Business Days prior to the last day of the then current Interest Period with
respect thereto; provided that, all of the foregoing provisions relating to
Interest Periods are subject to the following:
 
(i)          if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless the result of such extension would be to carry such Interest
Period into another calendar month in which event such Interest Period shall end
on the immediately preceding Business Day;
 
10

--------------------------------------------------------------------------------

 
(ii)          the Borrower may not select an Interest Period that would extend
beyond the Termination Date;
 
(iii)          any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month; and
 
(iv)          the Borrower shall select Interest Periods so as not to require a
payment or prepayment of the principal of any Eurocurrency Loan during an
Interest Period for such Loan.
 
“Investor Certificateholder”:  as defined in Annex X to the Pooling Agreement.
 
“IRS”: the United States Internal Revenue Service.
 
“Lender Affiliate”:  (a) any Affiliate of any Lender, (b) any Person that is
administered or managed by any Lender or any Affiliate of any Lender and that is
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business
and (c) with respect to any Lender which is a fund that invests in commercial
loans and similar extensions of credit, any other fund that invests in
commercial loans and similar extensions of credit and is managed or advised by
the same investment advisor as such Lender or by an Affiliate of such Lender or
investment advisor.
 
“Lenders”:  as defined in the preamble hereto; provided, that (i) unless the
context otherwise requires, each reference herein to the Lenders shall be deemed
to include any Conduit Lender and (ii) for the sole purpose of determining
voting rights under this Agreement and the other Loan Documents, each reference
herein to the Lenders shall include the Voting Participants.
 
“Level I”, “Level II”, “Level III”, “Level IV” and “Level V”:  the respective
Level set forth below:
 

 
Applicable S&P Rating
Applicable Moody’s Rating
Level I
A- or higher
A3 or higher
Level II
BBB+
Baa1
Level III
BBB
Baa2
Level IV
BBB-
Baa3
Level V
BB+ or lower
Ba1 or lower

 
provided that if on any day the Applicable Moody’s Rating and the Applicable S&P
Rating do not coincide for any rating category and the Level differential is (x)
one level, then the higher of the Applicable S&P Rating or the Applicable
Moody’s Rating will be the applicable Level; (y) two levels, the Level at the
midpoint will be the applicable Level; and (z) more than two levels, the higher
of the intermediate Levels will be the applicable Level.
 
“LIBO Rate”: with respect to any Interest Period, the rate per annum determined
by the Administrative Agent at approximately 11:00 a.m., London time, two (2)
Business Days prior to the commencement of such Interest Period by reference to
the London interbank offered rate administered by ICE Benchmark Administration
Limited (or any successor thereto) for deposits in Dollars on the London
interbank dollar market for a period corresponding to such Interest Period, as
reported by Bloomberg Information Services (or any successor thereto) or any
other readily available service selected by the Administrative Agent that has
been approved by ICE Benchmark Administration Limited (or any successor thereto)
as an authorized information vendor for purposes of displaying rates; provided
that, to the extent that an interest rate is not ascertainable pursuant to the
foregoing provisions of this definition, the “LIBO Rate” shall equal the rate
determined by the Administrative Agent to be reasonably comparable to the LIBO
Rate as previously determined. Notwithstanding the foregoing, if the LIBO Rate
(as determined without giving effect to this sentence) would be less than 0%,
the LIBO Rate shall be 0%.
 
11

--------------------------------------------------------------------------------

 
“Lien”:  with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, encumbrance, charge or security interest in or on such asset and (b) the
interest of a vendor or a lessor under any conditional sale agreement, capital
lease or title retention agreement relating to such asset.
 
“Loan”:  any loan made by any Lender pursuant to this Agreement.
 
“Loan Documents”:  this Agreement, the Guaranty Agreement, the Notes, each Fee
Letter and any other documents entered into in connection herewith.
 
“Loan Parties”:  each Group Member that is a party to a Loan Document.
 
“Mandatory CP Wind-Down Event”:  as defined in Annex X to the Pooling Agreement.
 
“Margin Stock”: margin stock within the meaning of Regulation T, Regulation U
and Regulation X.
 
“Master Trust”:  the Bunge Master Trust created by the Pooling Agreement.
 
“Master Trust Approved Currency”:  Dollars, Euro, Sterling and Yen.
 
“Material Adverse Effect”:  (a) a material adverse effect on the business,
property, operations, condition (financial or otherwise) or prospects of the
Borrower or of the Guarantor and its consolidated Subsidiaries taken as a whole,
(b) a material impairment of the collectability of the Purchased Loans taken as
a whole, or (c) a material impairment of the validity or enforceability of this
Agreement or any of the other Loan Documents or of the Transaction Documents or
the rights or remedies of the Administrative Agent or the Lenders against the
Borrower or the Guarantor hereunder or under the other Loan Documents.
 
“Monthly Settlement Statement”:  as defined in Annex X to the Pooling Agreement.
 
“Moody’s”:  Moody’s Investors Service, Inc. or any successor thereto.
 
“Multiemployer Plan”:  with respect to any Person, a multiemployer plan as
defined in Section 4001(a)(3) of ERISA to which such Person or any ERISA
Affiliate of such Person (other than one considered an ERISA Affiliate only
pursuant to subsection (m) or (o) of Section 414 of the Code) is making or
accruing an obligation to make contributions, or has within any of the preceding
five plan years made or accrued an obligation to make contributions.
 
“Multiple Employer Plan”:  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and at least one Person other than the Borrower and
its ERISA Affiliates or (b) was so maintained and in respect of which the
Borrower or any of its ERISA Affiliates could have liability under Section 4064
or 4069 of ERISA in the event such plan has been or were to be terminated.
 
“Non-Consenting Lender”: any Lender that does not approve any consent, waiver or
amendment that (a) requires the approval of all or all affected Lenders in
accordance with the terms of Section 8.1 and (b) has been approved by the
Required Lenders.
 
12

--------------------------------------------------------------------------------

 
“Non-Defaulting Lender”: at any time, each Lender that is not a Defaulting
Lender at such time.
 
“Notes”:  the collective reference to any promissory note evidencing Loans.
 
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and interest accruing after the
commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed in such
proceeding) the Loans and all other obligations and liabilities of the Borrower
to the Administrative Agent or to any Lender, whether direct or indirect,
absolute or contingent, due or to become due, or now existing or hereafter
incurred, which may arise under, out of, or in connection with, this Agreement,
any other Loan Document or any other document made, delivered or given in
connection herewith or therewith, whether on account of principal, interest,
reimbursement obligations, fees, indemnities, costs, expenses (including all
fees, charges and disbursements of counsel to the Administrative Agent or to any
Lender that are required to be paid by the Borrower pursuant hereto) or
otherwise.
 
“Obligor”:  as defined in Annex X to the Pooling Agreement.
 
“OFAC”: as defined in the definition of “Sanctions.”
 
“Other Connection Taxes”: with respect to any Recipient, Taxes imposed as a
result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
 
“Other Participant”: as defined in Section 8.6(b).
 
“Other Taxes”:  any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document, including
any interest, addition to tax or penalties applicable thereto.
 
“Pari Passu Indebtedness”:  the Dollar Equivalent of (i) Indebtedness for
borrowed money, the proceeds of which are used to either increase the Series
2002-1 Invested Amount, refinance Indebtedness originally used for such purpose
and/or pay expenses incurred in connection with this Agreement or any such other
Indebtedness, and (ii) indebtedness incurred in connection with Hedge Agreements
entered into in connection with the Loans hereunder and any Pari Passu
Indebtedness described in clause (i) above, in each case which ranks not greater
than pari passu (in priority of payment) with the Loans.
 
“Participant”:  an Other Participant or a Voting Participant.
 
“Participant Register”:  as defined in Section 8.6(b).
 
“PATRIOT Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)).
 
“Payment Period”:  a period commencing on a date on which the Loans (with
accrued interest thereon) and all other amounts owing under this Agreement and
the other Loan Documents have become due and payable (whether at the stated
maturity, by acceleration or otherwise) and ending on the date the Loans (with
accrued interest thereon) and all such other amounts are paid in full by the
Borrower or the Guarantor.
 
13

--------------------------------------------------------------------------------

 
“PBGC”:  the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA and any Person succeeding to the functions
thereof.
 
“Permitted Indebtedness”:  (a) Indebtedness of the Borrower pursuant to this
Agreement and (b) Pari Passu Indebtedness.
 
“Person”:  an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
 
“Plan”:  a Single Employer Plan or a Multiple Employer Plan.
 
“Pooling Agreement”:  the Fifth Amended and Restated Pooling Agreement, dated as
of June 28, 2004, among Bunge Funding, Bunge Management Services, Inc., as
servicer and the Trustee named therein, as the same may be amended, supplemented
or otherwise modified from time to time.
 
“Potential Series 2002-1 Early Amortization Event”:  an event which, with the
giving of notice or the lapse of time or both, would constitute a Series 2002-1
Early Amortization Event.
 
“Prime Rate”:  a variable rate of interest per annum equal to the “U.S. prime
rate” as reported on such day in the Money Rates Section of the Eastern Edition
of The Wall Street Journal, or if the Eastern Edition of The Wall Street Journal
is not published on such day, such rate as last published in the Eastern Edition
of The Wall Street Journal. In the event the Eastern Edition of The Wall Street
Journal ceases to publish such rate or an equivalent on a regular basis, the
term “Prime Rate” shall be determined on any day by reference to such other
regularly published average prime rate for such date applicable to such
commercial banks as is acceptable to the Administrative Agent in its sole
discretion.  Any change in Prime Rate shall be automatic, without the necessity
of notice provided to the Borrower or any other Loan Party.
 
“Prior Credit Agreement”: as defined in the preamble.
 
“Purchased Loans”:  as defined in Annex X to the Pooling Agreement.
 
“Rate of Exchange”:  as of the relevant date, the rate of exchange set forth on
the relevant page of the Reuters screen on or about 11:00 A.M., New York time,
for the purchase of (as the context shall require) a Master Trust Approved
Currency with any other Master Trust Approved Currency on such date.
 
“Recipient”: the Administrative Agent or any Lender, as applicable.
 
“Register”:  as defined in Section 8.6(d).
 
“Regulation D”: Regulation D of the Board as in effect from time to time.
 
“Regulation T”: Regulation T of the Board as in effect from time to time.
 
“Regulation U”: Regulation U of the Board as in effect from time to time.
 
“Regulation X”: Regulation X of the Board as in effect from time to time.
 
“Related Parties”: with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees, administrators,
managers, advisors and representatives of such Person and of such Person’s
Affiliates.
 
14

--------------------------------------------------------------------------------

 
“Required Lenders”:  at any time, the holders (including Voting Participants in
accordance with Section 8.6(b)) of more than 50% of the Aggregate Exposure
Percentage.
 
“Requirement of Law”:  as to any Person, the Certificate of Incorporation and By
Laws or other organizational or governing documents of such Person, and any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.
 
“Responsible Officer”:  as to any Person, any member of the Board of Directors,
the Chief Executive Officer, the President, the Chief Financial Officer, the
Treasurer or any Vice President of such Person or any other officer of such
Person customarily performing functions similar to those performed by any of the
above-designated officers.
 
“Restricted Person”: a Person that is (a) listed on, or owned 50% or more by or
controlled by, a Person listed on any applicable Sanctions List; or (b) located
in, a resident of, organized under the laws of, or owned or controlled by, or
acting on behalf of, a Person located in or organized under the laws of a
country or territory that is or whose government is the target of any applicable
country-wide Sanctions.  For the purposes of this definition, “control” means
the possession of the power to direct or cause the direction of the management
or policies of a Person, whether through the ability to exercise voting power,
by contract or otherwise.  The term “controlled” has the meaning correlative
thereto.
 
“S&P”:  Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business, or any successor thereto.
 
“Sale Agreement”:  the Second Amended and Restated Sale Agreement, dated as of
September 6, 2002, among Bunge Funding, as Buyer, Bunge Finance Limited, a
Bermuda company, as a Seller, and Bunge Finance North America, Inc., a Delaware
corporation, as a Seller, as the same may be amended, supplemented or otherwise
modified from time to time.
 
“Sanctions”:  any applicable economic sanctions laws, regulations, embargoes or
restrictive measures administered, enacted or enforced by: (a) the United States
government; (b) the United Nations; (c) the European Union; (d) the United
Kingdom; (e) the relevant authorities of Switzerland; or (f) the respective
governmental institutions and agencies of any of the foregoing, including
without limitation, the Office of Foreign Assets Control of the US Department of
the Treasury (“OFAC”), the United States Department of State, and Her Majesty’s
Treasury (together “Sanctions Authorities”).
 
“Sanctions Authorities”:  as defined in the definition of “Sanctions.”
 
“Sanctions List”:  the “Specially Designated Nationals and Blocked Persons” list
issued by OFAC, the Consolidated List of Financial Sanctions Targets issued by
Her Majesty’s Treasury, or any similar applicable list issued or maintained or
made public by any of the Sanctions Authorities.
 
“Series”:  as defined in Annex X to the Pooling Agreement.
 
“Series 2002-1 Accrued Interest”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Allocated Loan Amount”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Collection Subaccount”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Early Amortization Event”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Invested Amount”:  as defined in Annex X to the Pooling
Agreement.
 
15

--------------------------------------------------------------------------------

 
“Series 2002-1 Maximum Invested Amount”:  as defined in Annex X to the Pooling
Agreement.
 
“Series 2002-1 Supplement”:  the Seventh Amended and Restated Series 2002-1
Supplement to the Pooling Agreement, dated as of May 13, 2016, among the
Borrower, Bunge Funding, Bunge Management Services, Inc., as Servicer and The
Bank of New York Mellon, as Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.
 
“Series 2002-1 VFC”:  the interest in the Master Trust created and authorized
pursuant to the Series 2002-1 Supplement and the Pooling Agreement that is
designated as the “Series 2002-1 VFC Certificate” pursuant to the Series 2002-1
Supplement.
 
“Servicer”:  Bunge Management Services, Inc., a Delaware corporation, and any
“Successor Servicer” (as defined in Annex X to the Pooling Agreement).
 
“Servicing Agreement”:  the Third Amended and Restated Servicing Agreement,
dated as of December 23, 2003, among Bunge Funding, the Servicer, and The Bank
of New York Mellon, as Trustee, as the same may be amended, supplemented or
otherwise modified from time to time.
 
“Single Employer Plan”:  a single employer plan, as defined in Section
4001(a)(15) of ERISA, that (a) is maintained for employees of the Borrower or
any of its ERISA Affiliates and no Person other than the Borrower and its ERISA
Affiliates or (b) was so maintained and in respect of which the Borrower or any
of its ERISA Affiliates could have liability under Section 4069 of ERISA in the
event such plan has been or were to be terminated.
 
“Solvent”:  with respect to any Person on a particular date, that on such date
(a) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person, (b) the present fair salable value of the assets of such Person is
not less than the amount that will be required to pay the probable liability of
such Person on its debts as they become absolute and matured, (c) such Person
does not intend to, and does not believe that it will, incur debts or
liabilities beyond such Person’s ability to pay such debts and liabilities as
they mature and (d) such Person is not engaged in business or a transaction, and
is not about to engage in business or a transaction, for which such Person’s
property would constitute an unreasonably small capital. The amount of
contingent liabilities at any time shall be computed as the amount that, in the
light of all the facts and circumstances existing at such time, represents the
amount that can reasonably be expected to become an actual or matured liability.
 
“Statutory Reserve Rate”:  a fraction (expressed as a decimal), the numerator of
which is the number one and the denominator of which is the number one minus the
aggregate of the maximum reserve percentages (including any marginal, special,
emergency or supplemental reserves) expressed as a decimal established by the
Board to which the Administrative Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D). Such
reserve percentages shall include those imposed pursuant to such Regulation D.
Eurocurrency Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve percentage.
 
“Sterling”:  the lawful currency of the United Kingdom of Great Britain and
Northern Ireland.
 
“Subsidiary”:  as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned directly or indirectly through
one or more intermediaries, or both, by such Person. Unless otherwise qualified,
all references to a “Subsidiary” or to “Subsidiaries” in this Agreement shall
refer to a Subsidiary or Subsidiaries of the Borrower.
 
16

--------------------------------------------------------------------------------

 
“Taxes”:  any present or future income, stamp or other taxes, levies, imposts,
duties, charges, fees, deductions or withholdings, now or hereafter imposed,
levied, collected, withheld or assessed by any Governmental Authority, including
any interest, additions to tax or penalties applicable thereto.
 
“Termination Date”:  September 6, 2022.
 
“Total Commitments”:  at any time, the aggregate of all Lenders’ Commitment
Amounts then in effect.
 
“Total Loans”:  at any time, the aggregate principal amount of the Loans of the
Lenders outstanding at such time.
 
“Transaction Documents”:  the collective reference to the Pooling Agreement, the
Series 2002-1 Supplement, the Series 2002-1 VFC, the Sale Agreement and the
Servicing Agreement.
 
“Transferee”:  any Assignee or Participant.
 
“Trustee”:  as defined in Annex X to the Pooling Agreement.
 
“Type”:  as to any Loan, its nature as a Weekly Reset LIBO Rate Loan or a
Eurocurrency Loan.
 
“United States”:  the United States of America.
 
“U.S. Borrower”: any Borrower that is a U.S. Person.
 
“U.S. Person”: any Person that is a “United States Person” as defined in
Section 7701(a)(30) of the Code.
 
“U.S. Tax Compliance Certificate”: as defined in Section 2.13(f).
 
“Voting Participant”: as defined in Section 8.6(b).
 
“Voting Participant Notification”: as defined in Section 8.6(b).
 
“Voting Stock”:  with respect to any Person as of any date, the Capital Stock of
such Person that is at the time entitled to vote in the election of the Board of
Directors of such Person.
 
“Weekly Reset LIBO Rate”:  an interest rate (rounded upwards, if necessary, to
the nearest 1/100 of 1%) equal to (a) the LIBO Rate for an interest period of
one month, as determined in accordance with the definition of “LIBO Rate,”
multiplied by (b) the Statutory Reserve Rate; provided, however, upon the
occurrence of any event described in Section 2.10, the Weekly Reset LIBO Rate
shall be the Prime Rate.  The Weekly Reset LIBO Rate shall be reset weekly,
without the necessity of notice being provided to the Borrower or any other
Person, on the first Business Day of each week and shall be adjusted
automatically on and as of the effective date of any change in the Statutory
Reserve Rate.  Information about the then-current Weekly Reset LIBO Rate shall
be made available upon telephonic request.
 
“Weekly Reset LIBO Rate Loans”:  Loans the rate of interest applicable to which
is based upon the Weekly Reset LIBO Rate.
 
17

--------------------------------------------------------------------------------

 
“Withdrawal Liability”:  liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Title IV of ERISA.
 
“Withholding Agent”:  the Borrower and the Administrative Agent.
 
“Write-Down and Conversion Powers”: with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
 
“Yen”:  the lawful currency of Japan.
 
1.2          Other Definitional Provisions.
 
(a)          Unless otherwise specified therein, all terms defined in this
Agreement shall have the defined meanings when used in the other Loan Documents
or any certificate or other document made or delivered pursuant hereto or
thereto.
 
(b)          As used herein and in the other Loan Documents, and any certificate
or other document made or delivered pursuant hereto or thereto, (i) accounting
terms relating to any Group Member not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP, (ii) the words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”, (iii) the word “incur” shall be construed to mean incur, create,
issue, assume, become liable in respect of or suffer to exist (and the words
“incurred” and “incurrence” shall have correlative meanings), (iv) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, Capital Stock, securities, revenues, accounts, leasehold
interests and contract rights, and (v) references to Requirements of Law,
agreements or other Contractual Obligations shall, unless otherwise specified,
be deemed to refer to such Requirements of Law, agreements or Contractual
Obligations as amended, supplemented, restated or otherwise modified from time
to time (subject to any restrictions on such amendments, supplements,
restatements or modifications set forth herein).
 
(c)          The words “hereof”, “herein” and “hereunder” and words of similar
import, when used in this Agreement, shall refer to this Agreement as a whole
and not to any particular provision of this Agreement, and Section, Schedule and
Exhibit references are to this Agreement unless otherwise specified.
 
(d)          The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.
 
(e)          The Borrower and the Administrative Agent shall use the Rate of
Exchange in effect on any applicable date of determination for purposes of
calculating the Dollar Equivalent of any amount denominated in a Master Trust
Approved Currency other than Dollars.
 
(f)          Notwithstanding any other provision contained herein or in the
other Loan Documents, all terms of an accounting or financial nature used herein
and in the other Loan Documents shall be construed, and all computations of
amounts and ratios referred to herein and in the other Loan Documents shall be
made, and prepared:
 
(i)          in accordance with GAAP (including principles of consolidation
where appropriate), and all accounting or financial terms shall have the
meanings ascribed to such terms by GAAP; provided, however, that all accounting
terms used in Section 5.2 below (and all defined terms used in the definition of
any accounting term used in Section 5.2 below) shall have the meaning given to
such terms (and defined terms) under GAAP as in effect on the date hereof
applied on a basis consistent with those used in preparing the financial
statements referred to in Section 3.15 below. In the event of any change after
the date hereof in GAAP, and if such change would affect the computation of any
of the financial covenants set forth in Section 5.2 below, then the parties
hereto agree to endeavor, in good faith, to agree upon an amendment to this
Agreement that would adjust such financial covenants in a manner that would
preserve the original intent thereof, but would allow compliance therewith to be
determined in accordance with the Borrower’s financial statements at the time,
provided that, until so amended such financial covenants shall continue to be
computed in accordance with GAAP prior to such change therein; and
 
18

--------------------------------------------------------------------------------

 
(ii)          without giving effect to any election under Statement of Financial
Accounting Standards 159 (or any other Financial Accounting Standard having a
similar result or effect) to value any Indebtedness or other liabilities of the
Borrower, BFE, BAFC, the Guarantor or any of their Subsidiaries at “fair value”,
as defined therein.
 
Notwithstanding the foregoing or anything to the contrary set forth herein, to
the extent a change in GAAP occurs (whether or not such change is, as of the
date hereof, already scheduled to occur after the date hereof) which results in
operating leases being treated or classified as capital leases or which
reclassifies capital leases using different terminology (e.g., as “finance
leases”), such change shall not be given effect under the Loan Documents
(including, without limitation, in any computation of financial covenants), and
the Borrower shall continue to provide financial reporting which differentiates
between operating leases and capital leases, in each case in accordance with
GAAP as in effect on the date hereof.
 
(g)          All references to times of day in this Agreement shall be
references to Denver, Colorado time unless otherwise specifically provided.
 
SECTION 2.          AMOUNT AND TERMS OF COMMITMENTS
 
2.1          Commitments. Subject to the terms and conditions hereof, each
Lender severally agrees to make revolving credit loans in Dollars to the
Borrower from time to time during the Commitment Period in an aggregate
principal amount at any one time outstanding which does not exceed the amount of
such Lender’s then-applicable Commitment Amount. The Borrower shall not request
and no Lender shall be required to make any Loan if, after making such Loan, the
Total Loans would exceed the Total Commitments then in effect. During the
Commitment Period the Borrower may use the Commitments by borrowing, prepaying
the Loans in whole or in part, and reborrowing, all in accordance with the terms
and conditions hereof. Subject to Section 2.10, each Loan shall be either a
Weekly Reset LIBO Rate Loan or a Eurocurrency Loan, as determined by the
Borrower and notified to the Administrative Agent in accordance with Sections
2.2 and 2.6. The Borrower shall repay all outstanding Loans not later than the
Termination Date.
 
2.2          Procedure for Loan Borrowing. The Borrower may borrow under the
Commitments during the Commitment Period on any Business Day (but not more than
once on any single Business Day with respect to Weekly Reset LIBO Rate Loans,
unless otherwise approved by the Administrative Agent in its sole discretion),
provided that the Borrower shall give the Administrative Agent irrevocable
notice (which notice must be received by (a) the Administrative Agent prior to
10:00 A.M. three (3) Business Days prior to the requested Borrowing Date, in the
case of Eurocurrency Loans, or (b) the Administrative Agent prior to 9:00 A.M.
on the requested Borrowing Date, in the case of Weekly Reset LIBO Rate Loans
comprising a Borrowing in an aggregate amount equal to or greater than
$200,000,000, or (c) 10:30 A.M. on the requested Borrowing Date, in the case of
Weekly Reset LIBO Rate Loans comprising a Borrowing in an aggregate amount less
than $200,000,000), specifying (i) the amount and Type of Loans to be borrowed,
(ii) the requested Borrowing Date and (iii) in the case of Eurocurrency Loans,
the length of the initial Interest Period therefor.
 
19

--------------------------------------------------------------------------------

 
Each borrowing under the Commitments shall be in an amount equal to (y) in the
case of Weekly Reset LIBO Rate Loans, $1,000,000 or a whole multiple thereof
(or, if the then aggregate Available Commitments are less than $1,000,000, such
lesser amount), and (z) in the case of Eurocurrency Loans, $5,000,000 or a whole
multiple of $1,000,000 in excess thereof. Upon receipt of any such notice from
the Borrower, the Administrative Agent shall promptly notify each Lender
thereof. Each Lender will make the amount of its pro rata share of each
borrowing available to the Administrative Agent for the account of the Borrower
at the Funding Office prior to 1:00 P.M. (the “Borrowing Time”), on the
Borrowing Date requested by the Borrower, in each case in immediately available
Dollar funds, to the Administrative Agent. Such borrowing will then be made
available at 2:00 P.M. on the Borrowing Date to the Borrower by the
Administrative Agent crediting the account of the Borrower on the books of such
office with the aggregate of the amounts made available to the Administrative
Agent by the Lenders and in like funds as received by the Administrative Agent.
Should any such borrowing notice from the Borrower indicate an account on the
books of another bank or financial institution, the Administrative Agent shall
transfer the amounts described in such borrowing notice to such account within a
reasonable period of time.
 
2.3          Commitment Fees, etc.
 
(a)          The Borrower agrees to pay to the Administrative Agent for the
account of each Lender (other than a Defaulting Lender) a commitment fee in
Dollars for the period from and including the date hereof to the last day of the
Commitment Period, computed at a rate per annum equal to, for each day during
such period, the Commitment Fee Rate on such day multiplied by the amount of the
Available Commitment of such Lender on such day, payable quarterly in arrears on
the last day of each March, June, September and December and on the Termination
Date, commencing on the first of such dates to occur after the date hereof.
 
(b)          The Borrower agrees to pay to the Administrative Agent all fees in
the amounts and on the dates previously or contemporaneously herewith agreed to
in writing by the Borrower and the Administrative Agent, including, without
limitation, pursuant to the Fee Letter.
 
2.4          Termination or Reduction of Commitments. The Borrower shall have
the right, upon not less than three (3) Business Days’ notice to the
Administrative Agent, to terminate the Commitments or, from time to time, to
reduce the amount of the Commitments (ratably among the Lenders in proportion to
their respective Commitments); provided that no such termination or reduction of
Commitments shall be permitted if, after giving effect thereto and to any
prepayments of the Loans made on the effective date thereof, the Total Loans
would exceed the Total Commitments. Any such reduction shall be in an amount
equal to at least $10,000,000 or any larger whole multiple thereof, and shall
reduce permanently the Commitments then in effect. Any notice to reduce the
Commitments under this Section 2.4 shall be irrevocable.
 
2.5          Prepayments.
 
(a)          The Borrower may at any time and from time to time prepay the
Loans, in whole or in part, without premium or penalty, upon irrevocable notice
delivered to the Administrative Agent no later than (i) 10:00 A.M. three (3)
Business Days prior thereto, in the case of Eurocurrency Loans, and (ii) 10:00
A.M. on the date thereof, in the case of Weekly Reset LIBO Rate Loans, which
notice shall specify the date and amount of prepayment and whether the
prepayment is of Eurocurrency Loans or Weekly Reset LIBO Rate Loans; provided,
that if a Eurocurrency Loan is prepaid on any day other than the last day of the
Interest Period applicable thereto, the Borrower shall also pay any amounts
owing pursuant to Section 2.14. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof. If any
such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with accrued interest to such
date on the amount prepaid. Partial prepayments of Loans shall be in an
aggregate principal amount of $1,000,000 or a whole multiple thereof.
 
20

--------------------------------------------------------------------------------

 
(b)          If, on any day, the sum of the aggregate outstanding principal
amount of the Loans hereunder and Pari Passu Indebtedness (after converting all
such amounts into the then Dollar Equivalent thereof) exceeds the then current
Series 2002-1 Invested Amount outstanding under the Series 2002-1 VFC (after
giving effect to any increases or decreases therein on such day), the Borrower
shall prepay Loans and/or Pari Passu Indebtedness in an amount sufficient to
comply with Section 5.2(a). Any such prepayment of Loans pursuant to this
Section 2.5(b) shall be made together with accrued interest to the date of such
prepayment on the amount prepaid and the Borrower shall also pay any amounts
owing pursuant to Section 2.14.
 
(c)          If, on any date, the Total Loans outstanding on such date exceed
the Total Commitments in effect on such date, the Borrower immediately shall
prepay the Loans in the amount of such excess. Any such prepayment of Loans
pursuant to this Section 2.5(c) shall be made together with accrued interest to
the date of such prepayment on the amount prepaid and the Borrower shall also
pay any amounts owing pursuant to Section 2.14.
 
2.6          Conversion and Continuation Options.
 
(a)          The Borrower may elect from time to time to convert Eurocurrency
Loans to Weekly Reset LIBO Rate Loans by giving the Administrative Agent prior
irrevocable notice of such election no later than 10:00 A.M. on the Business Day
preceding the proposed conversion date, provided that any such conversion of
Eurocurrency Loans may only be made on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Weekly
Reset LIBO Rate Loans to Eurocurrency Loans by giving the Administrative Agent
prior irrevocable notice of such election no later than 10:00 A.M. on the third
(3rd) Business Day preceding the proposed conversion date (which notice shall
specify the length of the initial Interest Period therefor), provided that no
Weekly Reset LIBO Rate Loan may be converted into a Eurocurrency Loan when any
Event of Default has occurred and is continuing and the Administrative Agent or
the Required Lenders have determined in its or their sole discretion not to
permit such conversions. Upon receipt of any such notice the Administrative
Agent shall promptly notify each relevant Lender thereof.
 
(b)          Any Eurocurrency Loan may be continued as such upon the expiration
of the then current Interest Period with respect thereto by the Borrower giving
irrevocable notice to the Administrative Agent, in accordance with the
applicable provisions of the term “Interest Period” set forth in Section 1.1, of
the length of the next Interest Period to be applicable to such Loans, provided
that no Eurocurrency Loan may be continued as such when any Event of Default has
occurred and is continuing and the Administrative Agent has or the Required
Lenders have determined in its or their sole discretion not to permit such
continuations, and provided, further, that if the Borrower shall fail to give
any required notice as described above in this paragraph or if such continuation
is not permitted pursuant to the preceding proviso, any such Eurocurrency Loans
shall be automatically converted to Weekly Reset LIBO Rate Loans on the last day
of such then expiring Interest Period. Upon receipt of any such notice the
Administrative Agent shall promptly notify each relevant Lender thereof.
 
21

--------------------------------------------------------------------------------

 
2.7          Limitations on Eurocurrency Borrowings. Notwithstanding anything to
the contrary in this Agreement, all borrowings, conversions and continuations of
Eurocurrency Loans and all selections of Interest Periods shall be in such
amounts and be made pursuant to such elections so that, after giving effect
thereto, (a) the aggregate principal amount of the Eurocurrency Loans comprising
each Eurocurrency Borrowing shall be equal to $5,000,000 or a whole multiple of
$1,000,000 in excess thereof, and (b) no more than ten (10) Eurocurrency
Borrowings shall be outstanding at any one time.
 
2.8          Interest Rates and Payment Dates.
 
(a)          Each Eurocurrency Loan shall bear interest for each day during each
Interest Period with respect thereto at a rate per annum equal to (i) the
Adjusted LIBO Rate determined for such day, plus (ii) the Applicable Margin.
 
(b)          Each Weekly Reset LIBO Rate Loan shall bear interest at a rate per
annum equal to (i) the Weekly Reset LIBO Rate, plus (ii) the Applicable Margin.
 
(c)          During the continuance of an Event of Default all outstanding Loans
(whether or not overdue) shall bear interest at a rate per annum equal to the
rate that would otherwise be applicable thereto pursuant to the foregoing
provisions of this Section plus 2%. If all or a portion of any interest payable
on any Loan or any commitment fee or other amount payable hereunder (other than
any amount to which the preceding sentence is applicable) shall not be paid when
due (whether at the stated maturity, by acceleration or otherwise), such overdue
amount shall bear interest at the Weekly Reset LIBO Rate plus 2% from the date
of such non-payment until such amount is paid in full (as well after as before
judgment).
 
(d)          Interest shall be payable in arrears on each Interest Payment Date,
provided that interest accruing pursuant to paragraph (c) of this Section shall
be payable from time to time on demand.
 
2.9          Computation of Interest and Fees.
 
(a)          Interest and fees payable pursuant hereto shall be calculated on
the basis of a 360-day year for the actual days elapsed, except that, with
respect to Weekly Reset LIBO Rate Loans the rate of interest on which is
calculated on the basis of the Prime Rate, the interest thereon shall be
calculated on the basis of a 365- (or 366-, as the case may be) day year for the
actual days elapsed. The Administrative Agent shall as soon as practicable
notify the Borrower and the relevant Lenders of each determination of an
Adjusted LIBO Rate. Any change in the interest rate on a Loan resulting from a
change in the Weekly Reset LIBO Rate or the Statutory Reserve Rate shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
 
(b)          Each determination of an interest rate by the Administrative Agent
pursuant to any provision of this Agreement shall be conclusive and binding on
the Borrower and the Lenders in the absence of manifest error. The
Administrative Agent shall, at the request of the Borrower, deliver to the
Borrower a statement showing the quotations used by the Administrative Agent in
determining any interest rate pursuant to Sections 2.8(a) and 2.8(b).
 
2.10          Inability to Determine Interest Rate. If prior to the first day of
any Interest Period (with respect to a Eurocurrency Borrowing) or the first
Business Day of any week (with respect to a Weekly Reset LIBO Rate):
 
22

--------------------------------------------------------------------------------

 
(a)          the Administrative Agent shall have determined (which determination
shall be conclusive and binding upon the Borrower) that, by reason of
circumstances affecting the relevant market, adequate and reasonable means do
not exist for ascertaining the LIBO Rate required to determine the applicable
Adjusted LIBO Rate or Weekly Reset LIBO Rate, or
 
(b)          the Administrative Agent shall have received notice from the
Required Lenders that the LIBO Rate required to determine the applicable
Adjusted LIBO Rate or Weekly Reset LIBO Rate (i) will not adequately and fairly
reflect the cost to such Lenders (as conclusively certified by such Lenders) of
making or maintaining their affected Loans or (ii) Dollar deposits are not being
offered to banks in the London interbank eurodollar market for the applicable
amount and Interest Period,
 
the Administrative Agent shall give facsimile or telephonic notice thereof to
the Borrower and the relevant Lenders as soon as practicable thereafter. If such
notice is given (w) any Eurocurrency Loans requested to be made on the first day
of such Interest Period shall be made as Weekly Reset LIBO Rate Loans, (x) any
Loans that were to have been converted on the first day of such Interest Period
to Eurocurrency Loans shall be continued as Weekly Reset LIBO Rate Loans, (y)
any outstanding Eurocurrency Loans shall be converted, on the last day of the
then-current Interest Period, to Weekly Reset LIBO Rate Loans, and (z) the
Weekly Reset LIBO Rate shall be the Prime Rate, as provided in the definition of
“Weekly Reset LIBO Rate” in Section 1.1. Until such notice has been withdrawn by
the Administrative Agent, no further Eurocurrency Loans shall be made or
continued as such, nor shall the Borrower have the right to convert Loans to
Eurocurrency Loans.
 
2.11          Pro Rata Treatment and Payments.
 
(a)          Each borrowing by the Borrower from the Lenders hereunder shall be
made pro rata according to the respective Commitments of the Lenders. Any
reduction of the Commitments of the Lenders shall be made pro rata according to
the respective Commitments of the Lenders. Each payment by the Borrower on
account of any commitment fee with respect to any period shall be made pro rata
according to the respective average daily Available Commitments of the Lenders
for such period; provided, that the Borrower shall not be obligated to pay any
commitment fee owed to a Lender with respect to any period during which such
Lender became a Defaulting Lender and such Defaulting Lender’s Available
Commitment shall not be included in the calculation of the commitment fees owed
to the Lenders that are not Defaulting Lenders during such period.
 
(b)          Each payment (including each prepayment) by the Borrower on account
of principal of and interest on the Loans shall be made pro rata according to
the respective outstanding principal amounts of the Loans then held by the
Lenders.
 
(c)          All payments (including prepayments) to be made by the Borrower
hereunder, whether on account of principal, interest, fees or otherwise, shall
be made without setoff or counterclaim and shall be made prior to 12:00 Noon on
the due date thereof to the Administrative Agent, for the account of the
Lenders, at the Funding Office, in immediately available funds. Payments and
prepayments of all amounts hereunder shall be made in Dollars. The
Administrative Agent shall distribute such payments to the Lenders promptly upon
receipt in like funds as received. If any payment hereunder (other than payments
on the Eurocurrency Loans) becomes due and payable on a day other than a
Business Day, such payment shall be extended to the next succeeding Business
Day. If any payment on a Eurocurrency Loan becomes due and payable on a day
other than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day unless the result of such extension would be to extend
such payment into another calendar month, in which event such payment shall be
made on the immediately preceding Business Day. In the case of any extension of
any payment of principal pursuant to the preceding two sentences, interest
thereon shall be payable at the then applicable rate during such extension.
 
23

--------------------------------------------------------------------------------

 
(d)          Unless the Administrative Agent shall have been notified in writing
by any Lender prior to the Borrowing Time on a Borrowing Date that such Lender
will not make the amount that would constitute its share of such borrowing on
such date available to the Administrative Agent, the Administrative Agent may
assume that such Lender has made such amount available to the Administrative
Agent on such Borrowing Date, and the Administrative Agent may, but shall not be
so required to, in reliance upon such assumption, make available to the Borrower
a corresponding amount. If such amount is not made available to the
Administrative Agent by the required time on such Borrowing Date, and if the
Administrative Agent makes such corresponding amount available to the Borrower,
then such Lender shall pay to the Administrative Agent, on demand, such amount
with interest thereon, at a rate equal to the greater of (i) the Federal Funds
Effective Rate and (ii) a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, for the period
until such Lender makes such amount immediately available to the Administrative
Agent. A certificate of the Administrative Agent submitted to any Lender with
respect to any amounts owing under this paragraph shall be conclusive in the
absence of manifest error. If the Administrative Agent makes such Lender’s share
of such borrowing available to the Borrower, and if such Lender’s share of such
borrowing is not made available to the Administrative Agent by such Lender
within three (3) Business Days after such Borrowing Date, the Administrative
Agent shall also be entitled to recover such amount with interest thereon at the
rate per annum applicable to Weekly Reset LIBO Rate Loans, on demand, from the
Borrower. The failure of any Lender to make any Loan on any Borrowing Date shall
not relieve any other Lender of its obligation hereunder to make a Loan on such
Borrowing Date pursuant to the provisions contained herein, but no Lender shall
be responsible for the failure of any other Lender to make the Loan to be made
by such other Lender on any Borrowing Date, and nothing in this Section 2.11(d)
or elsewhere in this Agreement or any other Loan Document shall be deemed to
require the Administrative Agent (or any other Lender) to advance funds on
behalf of any Lender or to relieve any Lender from its obligation to fulfill its
commitments hereunder or to prejudice any rights that the Administrative Agent
or the Borrower may have against any Lender as a result of any default by such
Lender hereunder.
 
(e)          Unless the Administrative Agent shall have been notified in writing
by the Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three (3) Business Days after such
due date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
 
2.12          Increased Costs.
 
(a)          Increased Costs Generally.  If any Change in Law:
 
(i)          shall subject any Recipient to any Taxes (other than (A)
Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of the
definition of Excluded Taxes and (C) Connection Income Taxes) with respect to
this Agreement or on any Loan made by it;
 
24

--------------------------------------------------------------------------------

 
(ii)          shall impose, modify or hold applicable any reserve, special
deposit, compulsory loan or similar requirement against assets held by, deposits
or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of any
Lender that is not otherwise included in the determination of the Adjusted LIBO
Rate or Weekly Reset LIBO Rate; or
 
(iii)          shall impose on any Lender or the London interbank market any
other condition cost or expense (other than Taxes) affecting this Agreement or
Loans made by such Lender;
 
and the result of any of the foregoing is to increase the cost to such Lender or
such other Recipient, by an amount that such Lender deems to be material, of
making, converting into, continuing or maintaining any Loans or of maintaining
its obligation to make any such Loan (other than Weekly Reset LIBO Rate Loans
determined by reference to the Prime Rate) or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall
promptly pay such Lender or other Recipient, upon its demand, any additional
amounts necessary to compensate such Lender or other Recipient for such
increased cost or reduced amount receivable. If any Lender or other Recipient
becomes entitled to claim any additional amounts pursuant to this paragraph, it
shall promptly notify the Borrower (with a copy to the Administrative Agent) of
the event by reason of which it has become so entitled.
 
(b)          Capital Requirements. If any Lender shall have determined that any
Change in Law regarding capital or liquidity adequacy or in the interpretation
or application thereof or compliance by such Lender or any corporation
controlling such Lender with any request or directive regarding capital adequacy
(whether or not having the force of law) from any Governmental Authority made
subsequent to the date hereof shall have the effect of reducing the rate of
return on such Lender’s or such corporation’s capital as a consequence of its
obligations hereunder to a level below that which such Lender or such
corporation could have achieved but for such Change in Law (taking into
consideration such Lender’s or such corporation’s policies with respect to
capital adequacy by an amount determined by such Lender to be material), then
from time to time, after submission by such Lender to the Borrower (with a copy
to the Administrative Agent) of a written request therefor, the Borrower shall
pay to such Lender such additional amount or amounts as will compensate such
Lender or such corporation for such reduction; provided that the Borrower shall
not be required to compensate a Lender pursuant to this paragraph for any
amounts incurred more than six months prior to the date that such Lender
notifies the Borrower of such Lender’s intention to claim compensation therefor;
and provided further that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.
 
(c)          Certificates for Reimbursement. A certificate as to any additional
amounts payable pursuant to this Section submitted by any Lender to the Borrower
(with a copy to the Administrative Agent) shall be conclusive in the absence of
manifest error. The Borrower shall pay such Lender the amount shown as due on
any such certificate within 10 days after receipt thereof.  The obligations of
the Borrower pursuant to this Section shall survive the termination of this
Agreement and the payment of the Loans and all other amounts payable hereunder.
 
(d)          Certain Changes in Requirements of Law. Notwithstanding anything
herein to the contrary (i) all requests, rules, guidelines, requirements and
directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or by
United States or foreign regulatory authorities, in each case pursuant to Basel
III, and (ii) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder or
issued in connection therewith or in implementation thereof, shall in each case
be deemed to be a change in Requirements of Law, regardless of the date enacted,
adopted, issued or implemented.
 
25

--------------------------------------------------------------------------------

 
2.13          Taxes.
 
(a)          Payments Free of Taxes. All payments made by or on behalf of the
Borrower under this Agreement or any other Loan Document shall be made free and
clear of, and without deduction or withholding for or on account of, any Taxes;
provided, that if any Taxes are required to be deducted or withheld from any
amounts payable to the Administrative Agent or any Lender, as determined in good
faith by the applicable Withholding Agent, (x) the applicable Withholding Agent
shall be entitled to make such deduction or withholding and shall timely pay the
full amount deducted or withheld  to the relevant Governmental Authority in
accordance with applicable law and (y) if such Tax is an Indemnified Tax, then
the sum payable by the Borrower to a Recipient shall be increased to the extent
necessary so that after such deduction or withholding has been made (including
such deductions and withholdings applicable to additional sums payable under
this Section), the applicable Recipient receives an amount equal to the sum it
would have received had no such withholding or deduction been made.
 
(b)          Payment of Other Taxes by Borrower. In addition, the Borrower shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law, or at the option of the Administrative Agent timely
reimburse it for the payment of, any Other Taxes.
 
(c)          Evidence of Payments.  Whenever any Indemnified Taxes or Other
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by the Borrower showing payment thereof, a
copy of the tax return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.
 
(d)          Indemnification by Borrower. The Borrower shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority.  A certificate as to the amount
of such payment or liability delivered to the Borrower by a Lender (with a copy
to the Administrative Agent), or by the Administrative Agent on its own behalf
or on behalf of a Lender, shall be conclusive absent manifest error.
 
(e)          Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 10 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Borrower to do so),
(ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 8.6(b) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
 
26

--------------------------------------------------------------------------------

 
(f)          Status of Lenders. (i) Any Lender that is entitled to an exemption
from or reduction of withholding Tax with respect to payments made under any
Loan Document shall deliver to the Borrower and the Administrative Agent, at the
time or times reasonably requested by the Borrower or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrower or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding.  In addition, any
Lender, if reasonably requested by the Borrower or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower or the Administrative Agent as will enable
the Borrower or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements. 
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (f)(ii)(A), (ii)(B) and (ii)(D) of this
Section) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
 
(i)          Without limiting the generality of the foregoing, in the event that
the Borrower is a U.S. Borrower,
 
(A)          any Lender that is a U.S. Person shall deliver to the Borrower and
the Administrative Agent on or about the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding tax;
 
(B)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
 
(1)          in the case of a Foreign Lender claiming the benefits of an income
tax treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E establishing an exemption from, or reduction of, U.S. federal
withholding Tax, as applicable, pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN, as applicable,  or IRS Form W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;
 
27

--------------------------------------------------------------------------------

 
(2)          executed copies of IRS Form W-8ECI;
 
(3)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit E-1 to the effect that such
Foreign Lender is not a “bank” within the meaning of Section 881(c)(3)(A) of the
Code, a “10 percent shareholder” of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code, or a “controlled foreign corporation” related
to the Borrower as described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed copies of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or
 
(4)          to the extent a Foreign Lender is not the beneficial owner,
executed copies of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS
Form W-8BEN, IRS Form W-8BEN-E, a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-2 or Exhibit E-3, IRS Form W-9, and/or other
certification documents from each beneficial owner, as applicable; provided that
if the Foreign Lender is a partnership and one or more direct or indirect
partners of such Foreign Lender are claiming the portfolio interest exemption,
such Foreign Lender may provide a U.S. Tax Compliance Certificate substantially
in the form of Exhibit E-4 on behalf of each such direct and indirect partner;
 
(C)          any Foreign Lender shall, to the extent it is legally entitled to
do so, deliver to the Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or about the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made; and
 
(D)          if a payment made to a Lender under any Loan Document would be
subject to U.S. federal withholding Tax imposed by FATCA if such Lender were to
fail to comply with the applicable reporting requirements of FATCA (including
those contained in Section 1471(b) or 1472(b) of the Code, as applicable), such
Lender shall deliver to the Borrower and the Administrative Agent at the time or
times prescribed by law and at such time or times reasonably requested by the
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount, if any,  to deduct and withhold from such payment.  Solely for
purposes of this paragraph (D), “FATCA” shall include any amendments made to
FATCA after the date of this Agreement.
 
28

--------------------------------------------------------------------------------

 
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.
 
(g)          Treatment of Certain Refunds.  If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section (including by the
payment of additional amounts pursuant to this Section), it shall pay to the
indemnifying party an amount equal to such refund (but only to the extent of
indemnity payments made under this Section with respect to the Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of such
indemnified party and without interest (other than any interest paid by the
relevant Governmental Authority with respect to such refund).  Such indemnifying
party, upon the request of such indemnified party, shall repay to such
indemnified party the amount paid over pursuant to this paragraph (g) (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority.  Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid.  This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
 
(h)          Survival.  Each party’s obligations under this Section shall
survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.
 
2.14          Indemnity. The Borrower agrees to indemnify each Lender for, and
to hold each Lender harmless from, any loss or expense that such Lender may
sustain or incur as a consequence of (a) default by the Borrower in making a
borrowing of, conversion into or continuation of Eurocurrency Loans after the
Borrower has given a notice requesting the same in accordance with the
provisions of this Agreement, (b) default by the Borrower in making any
prepayment of or conversion from Eurocurrency Loans after the Borrower has given
a notice thereof in accordance with the provisions of this Agreement, (c) the
making of a prepayment of Eurocurrency Loans on a day that is not the last day
of an Interest Period with respect thereto or (d) the assignment of any
Eurocurrency Loan other than on the last day of an Interest Period with respect
thereto as the result of a request by the Borrower pursuant to Section 2.17(a);
provided, however, that the Borrower shall not be obligated to indemnify a
Defaulting Lender for any such loss or expense (incurred while such Lender was a
Defaulting Lender) related to the prepayment or assignment of any Eurocurrency
Loan owed to such Defaulting Lender. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the applicable rate of
interest for such Loans provided for herein (excluding, however, the Applicable
Margin included therein, if any) over (ii) the amount of interest (as reasonably
determined by such Lender) that would have accrued to such Lender on such amount
by placing such amount on deposit for a comparable period with leading banks in
the interbank eurocurrency market. A certificate as to any amounts payable
pursuant to this Section submitted to the Borrower by any Lender shall be
conclusive in the absence of manifest error. This covenant shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
 
29

--------------------------------------------------------------------------------

 
2.15          Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 2.12 or 2.13(a)
with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office for any Loans affected by such event with the
object of avoiding the consequences of such event; provided, that such
designation is made on terms that, in the sole judgment of such Lender, cause
such Lender and its lending office(s) to suffer no economic, legal or regulatory
disadvantage, and provided, further, that nothing in this Section shall affect
or postpone any of the obligations of the Borrower or the rights of any Lender
pursuant to Section 2.12 or 2.13(a).
 
2.16          Illegality. If, after the date of this Agreement, the introduction
of, or any change in, any applicable law, rule or regulation or in the
interpretation or administration thereof by any Governmental Authority shall, in
the reasonable opinion of counsel to any Lender, make it unlawful for such
Lender to make or maintain any Eurocurrency Loan, then such Lender may, by
notice to the Borrower (with notice to the Administrative Agent), immediately
declare that such Eurocurrency Loan shall be due and payable. The Borrower shall
repay any such Eurocurrency Loan declared so due and payable in full on the last
day of the Interest Period applicable thereto or earlier if required by law,
together with accrued interest thereon. Each Lender will promptly notify the
Borrower and the Administrative Agent of any event of which such Lender has
knowledge which would entitle it to repayment pursuant to this Section 2.16 and
will use its reasonable efforts to mitigate the effect of any event if, in the
sole and absolute opinion of such Lender, such efforts will avoid the need for
such prepayment and will not be otherwise disadvantageous to such Lender.
 
2.17          Replacement of Lenders.
 
(a)          The Borrower shall be permitted to replace any Lender that requests
reimbursement for amounts owing pursuant to Section 2.12 or 2.13(a) with a
replacement financial institution; provided that (i) such replacement does not
conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.15 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.12 or 2.13(a), (iv) the replacement financial institution shall
purchase, at par, in immediately available funds, all Loans and other amounts
owing to such replaced Lender on or prior to the date of replacement, (v) the
Borrower shall be liable to such replaced Lender under Section 2.14 if any
Eurocurrency Loan owing to such replaced Lender shall be purchased other than on
the last day of the Interest Period relating thereto, (vi) the replacement
financial institution, if not already a Lender, shall be reasonably satisfactory
to the Administrative Agent, (vii) the replaced Lender shall be obligated to
make such replacement in accordance with the provisions of Section 8.6 (provided
that the Borrower shall be obligated to pay the registration and processing fee
referred to therein) and (viii) the Borrower shall remain liable to such
replaced Lender for all additional amounts (if any) required pursuant to Section
2.12 or 2.13(a), as the case may be.
 
(b)          The Borrower shall be permitted to replace any Defaulting Lender
with a replacement financial institution; provided that (i) such replacement
does not conflict with any Requirement of Law, (ii) no Event of Default shall
have occurred and be continuing at the time of such replacement, (iii) the
replacement financial institution shall purchase, at par, in immediately
available funds, all Loans and other amounts owing to such replaced Lender on or
prior to the date of replacement, (iv) the replacement financial institution, if
not already a Lender, shall be reasonably satisfactory to the Administrative
Agent, (v) the replaced Lender shall be obligated to make such replacement in
accordance with the provisions of Section 8.6 (provided that the Borrower shall
be obligated to pay the registration and processing fee referred to therein) and
(vi) any such replacement shall not be deemed to be a waiver of any rights that
the Borrower, the Administrative Agent or any other Lender shall have against
the replaced Lender.
 
 
30

--------------------------------------------------------------------------------

 
2.18          Defaulting Lenders.
 
(a)          Defaulting Lender Adjustments.  Notwithstanding anything to the
contrary contained in this Agreement, if any Lender becomes a Defaulting Lender,
then, until such time as such Lender is no longer a Defaulting Lender, to the
extent permitted by applicable law:
 
(i)          Waivers and Amendments.  Such Defaulting Lender’s right to approve
or disapprove any amendment, waiver or consent with respect to this Agreement
shall be restricted as set forth in Section 8.1(b).
 
(ii)          Defaulting Lender Waterfall.  Any payment of principal, interest,
fees or other amounts received by the Administrative Agent for the account of
such Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Section 6 or otherwise) or received by the Administrative Agent from a
Defaulting Lender pursuant to Section 8.7 shall be applied at such time or times
as may be determined by the Administrative Agent as follows:  first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of any Loan in respect of which such
Defaulting Lender has failed to fund its portion thereof as required by this
Agreement, as determined by the Administrative Agent; third, if so determined by
the Administrative Agent and the Borrower, to be held in a deposit account and
released pro rata in order to satisfy such Defaulting Lender’s potential future
funding obligations with respect to Loans under this Agreement; fourth, to the
payment of any amounts owing to the Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; fifth, so long as no Default or Event of Default exists, to the
payment of any amounts owing to the Borrower as a result of any judgment of a
court of competent jurisdiction obtained by the Borrower against such Defaulting
Lender as a result of such Defaulting Lender’s breach of its obligations under
this Agreement; and sixth, to such Defaulting Lender or as otherwise directed by
a court of competent jurisdiction; provided that if (x) such payment is a
payment of the principal amount of any Loans in respect of which such Defaulting
Lender has not fully funded its appropriate share, and (y) such Loans were made
at a time when the conditions set forth in Section 4.2 were satisfied or waived,
such payment shall be applied solely to pay the Loans of all Non-Defaulting
Lenders on a pro rata basis prior to being applied to the payment of any Loans
of such Defaulting Lender until such time as all Loans are held by the Lenders
pro rata in accordance with the Commitments.  Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender pursuant to this Section shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
 
(iii)          Commitment Fees.  No Defaulting Lender shall be entitled to
receive any Commitment Fee for any period during which that Lender is a
Defaulting Lender (and the Borrower shall not be required to pay any such fee
that otherwise would have been required to have been paid to that Defaulting
Lender).
 
31

--------------------------------------------------------------------------------

 
(b)          Defaulting Lender Cure.  If the Borrower and the Administrative
agree in writing that a Lender is no longer a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, that Lender will, to the extent applicable, purchase at par that
portion of outstanding Loans of the other Lenders or take such other actions as
the Administrative Agent may determine to be necessary to cause the Loans to be
held pro rata by the Lenders in accordance with the Commitments, whereupon such
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender
having been a Defaulting Lender.
 
 
SECTION 3.          REPRESENTATIONS AND WARRANTIES
 
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans, the Borrower hereby represents and warrants to the
Administrative Agent and each Lender that:
 
3.1          No Change. Since December 31, 2016, there has been no development
or event that has had or could reasonably be expected to have a Material Adverse
Effect.
 
3.2          Existence; Compliance with Law. The Borrower (a) is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization, (b) has the power and authority, and the legal right, to own and
operate its property and to conduct the business in which it is currently
engaged, (c) is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or operation of property
or the conduct of its business requires such qualification, except where the
failure to be so duly qualified could not reasonably be expected to have a
Material Adverse Effect, and (d) is in compliance with all Requirements of Law
except to the extent that the failure to comply therewith could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect.
 
3.3          Power; Authorization; Enforceable Obligations. The Borrower has the
power and authority, and the legal right, to make, deliver and perform the Loan
Documents to which it is a party and to obtain Loans hereunder. The Borrower has
taken all necessary organizational action to authorize the execution, delivery
and performance of the Loan Documents to which it is a party and to authorize
the Loans on the terms and conditions of this Agreement. No consent or
authorization of, filing with, notice to or other act by or in respect of, any
Governmental Authority or any other Person is required in connection with the
Loans hereunder or with the execution, delivery, performance, validity or
enforceability of this Agreement or any of the Loan Documents to which the
Borrower is a party, except consents, authorizations, filings and notices
described in Schedule 3.3, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect. Each Loan Document
to which the Borrower is a party has been duly executed and delivered on behalf
of the Borrower. This Agreement constitutes, and each other Loan Document to
which the Borrower is a party, upon execution will constitute, a legal, valid
and binding obligation of the Borrower, enforceable against the Borrower in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting the
enforcement of creditors’ rights generally and by general equitable principles
(whether enforcement is sought by proceedings in equity or at law).
 
3.4          No Legal Bar. The execution, delivery and performance of this
Agreement and the other Loan Documents to which the Borrower is a party, the
borrowings hereunder and the use of the proceeds thereof will not violate any
Requirement of Law or any Contractual Obligation of the Borrower and will not
result in, or require, the creation or imposition of any Lien (other than any
Borrower Permitted Lien) on any of the Borrower’s properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation. No
Requirement of Law or Contractual Obligation applicable to the Borrower could
reasonably be expected to have a Material Adverse Effect.
 
32

--------------------------------------------------------------------------------

 
3.5          Litigation. No litigation, investigation or proceeding of or before
any arbitrator or Governmental Authority is pending or, to the knowledge of the
Borrower, threatened by or against the Borrower or against any of its properties
or revenues (a) with respect to any of the Loan Documents to which the Borrower
is a party or any of the transactions contemplated hereby or thereby, or (b)
that could reasonably be expected to have a Material Adverse Effect.
 
3.6          No Default. The Borrower is not in default under or with respect to
any of its Contractual Obligations in any respect that could reasonably be
expected to have a Material Adverse Effect. No Default or Event of Default has
occurred and is continuing.
 
3.7          Ownership of Property; Liens. The Borrower has good title to all
its property, and none of such property is subject to any Lien other than
Borrower Permitted Liens.
 
3.8          Taxes. The Borrower has filed or caused to be filed all federal,
state and other material tax returns that are required to be filed and has paid
all taxes shown to be due and payable on said returns or on any assessments made
against it or any of its property and all other taxes, fees or other charges
imposed on it or any of its property by any Governmental Authority (other than
any taxes, fees or other charges the amount or validity of which are currently
being contested in good faith by appropriate proceedings and with respect to
which reserves in conformity with GAAP have been provided on the books of the
Borrower). No tax Lien (other than any Borrower Permitted Lien) has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.
 
3.9          Federal Regulations. The Borrower is not engaged and will not
engage, principally or as one of its important activities, in the business of
purchasing or carrying Margin Stock, or extending credit for the purpose of
purchasing or carrying Margin Stock, and no part of the proceeds of any Loan
hereunder will be used to buy or carry any Margin Stock.  Following the
application of the proceeds of each Borrowing, not more than 25% of the value of
the assets (either of the Borrower only or of the Borrower and its Subsidiaries
on a consolidated basis) will be Margin Stock. If requested by any Lender or the
Administrative Agent, the Borrower will furnish to the Administrative Agent and
each Lender a statement to the foregoing effect in conformity with the
requirements of FR Form G-3 or FR Form U-1, as applicable, referred to in
Regulation U.
 
3.10          Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. The
Borrower is not subject to regulation under any Requirement of Law (other than
Regulation X) that limits its ability to incur Indebtedness.
 
3.11          No Subsidiaries. The Borrower has no direct or indirect
Subsidiaries.
 
3.12          Use of Proceeds. The proceeds of all Loans made hereunder shall be
used solely to (a) restate or refinance the outstanding loans and other
obligations under the Prior Credit Agreement, (b) make advances under the Series
2002-1 VFC, (c) repay Permitted Indebtedness outstanding from time to time,
(d) pay fees, costs and expenses incurred in connection with this Agreement and
any Pari Passu Indebtedness, and (e) provide working capital from time to time
for the Borrower, the Guarantor and its Subsidiaries, and for other general
corporate purposes, including without limitation to support the Guarantor’s and
its Subsidiaries’ (including the Borrower’s) agricultural export businesses.
 
3.13          Solvency. Each Loan Party is, and after giving effect to the
incurrence of all Indebtedness and obligations being incurred in connection
herewith and therewith will be and will continue to be, Solvent.
 
33

--------------------------------------------------------------------------------

 
3.14          Limited Purpose. The Borrower is a single purpose entity that was
formed for the sole purpose of (a) holding the Series 2002-1 VFC, (b) borrowing
under the Commitments hereunder, (c) incurring Pari Passu Indebtedness and
(d) entering into Hedge Agreements in connection with the Commitments hereunder
and such Pari Passu Indebtedness. Other than cash derived from Hedge Agreements
and distributions of Series 2002-1 Accrued Interest and Series 2002-1 Invested
Amount to the Borrower under the Series 2002-1 VFC, which cash shall be used by
the Borrower solely to make interest, principal and premium (if any) payments
under this Agreement and under any Pari Passu Indebtedness and to pay for its
reasonable operating expenses (and, in the case of cash derived from Hedge
Agreements, to make advances under the Series 2002-1 VFC), the Series 2002-1 VFC
is the sole asset of the Borrower.
 
3.15          Financial Condition. The balance sheet of the Borrower as at
December 31, 2016 and the related statements of income for the fiscal year ended
on such date, reported on by the Borrower’s independent public accountants,
copies of which have heretofore been furnished to the Administrative Agent, are
complete and correct, in all material respects, and present fairly the financial
condition of the Borrower as at such date, and the results of operations for the
fiscal year then ended. Such financial statements, including any related
schedules and notes thereto, have been prepared in accordance with GAAP applied
consistently throughout the periods involved (except as approved by the external
auditors and as disclosed therein, if any).
 
3.16          Sanctions.
 
(a)          The Borrower is, to the extent applicable, in compliance with
Sanctions and with the Foreign Corrupt Practices Act of 1977, as amended, and
the rules and regulations thereunder (the “FCPA”) and any other applicable
anti-corruption law, in all material respects.
 
(b)          The Borrower is not, and no director or senior officer of the
Borrower is, any of the following:
 
(i)          a Restricted Person;
 
(ii)          a Person owned 50% or more or controlled by, or acting on behalf
of, any Restricted Person; or
 
(iii)          a Person that commits, threatens or conspires to commit or
support “terrorism” as defined in the Executive Order.
 
3.17          EEA Financial Institution. The Borrower is not an EEA Financial
Institution and is not the subject of a Bail-In Action.
 
SECTION 4.          CONDITIONS PRECEDENT
 
4.1          Conditions to Effectiveness. The obligation of each Lender to make
any Loans hereunder is subject to the satisfaction of the following conditions
(and, in the case of each document specified in this Section to be received by
the Administrative Agent, such document shall be in form and substance
satisfactory to the Administrative Agent and each Lender):
 
(a)          Credit Agreement; Notes; Guaranty Agreement. The Administrative
Agent shall have received (i) this Agreement executed and delivered by the
Administrative Agent, the Borrower and each Person listed on Schedule 1.1;
(ii) such Notes, executed and delivered by the Borrower, as may be requested by
any Lender; and (iii) the Guaranty Agreement, executed and delivered by the
Guarantor.
 
34

--------------------------------------------------------------------------------

 
(b)          Series 2002-1 VFC. The conditions set forth in Section 8.01 of the
Series 2002-1 Supplement shall have been satisfied, and the Series 2002-1 VFC
shall have been issued and delivered to the Borrower pursuant to the Series
2002-1 Supplement.  In addition, the Administrative Agent shall have received a
Responsible Officer’s certificate, dated the Closing Date, certifying as to the
foregoing matters and attaching true and correct copies of the documents
delivered pursuant to Section 8.01 of the Series 2002-1 Supplement (including
without limitation the Series 2002-1 Supplement, the Pooling Agreement and the
Servicing Agreement).
 
(c)          Fees. The Lenders and the Administrative Agent shall have received
all fees required to be paid, and all expenses for which invoices have been
presented (including the reasonable fees and expenses of legal counsel), on or
before the Closing Date.
 
(d)          Closing Certificates; Good Standing Certificates. The
Administrative Agent shall have received (i) a Responsible Officer’s certificate
of the Borrower, dated the Closing Date, substantially in the form of Exhibit
B-1 and a secretary’s certificate of the Borrower, dated the Closing Date,
substantially in the form of Exhibit B-2, with appropriate insertions and
attachments satisfactory in form and substance to the Administrative Agent,
including (A) the certificate of incorporation of the Borrower, certified by the
relevant authority of the jurisdiction of organization of the Borrower, and the
bylaws of the Borrower, (B) Board of Directors resolutions in respect of the
Loan Documents to which the Borrower is a party, and (C) incumbency certificates
with respect to the Borrower, (ii) a Responsible Officer’s certificate of the
Guarantor, dated the Closing Date, substantially in the form of Exhibit B-3 and
a certificate of the secretary or assistant secretary of the Guarantor, dated
the Closing Date, substantially in the form of Exhibit B-4, with appropriate
insertions and attachments satisfactory in form and substance to the
Administrative Agent, including (A) the certificate of incorporation and
memorandum of association of the Guarantor and the bye-laws of the Guarantor,
(B) Board of Directors resolutions in respect of the Loan Documents to which the
Guarantor is a party, and (C) incumbency certificates with respect to the
Guarantor, and (iii) a good standing certificate (or similar certificate) for
each of the Borrower and the Guarantor from their respective jurisdictions of
organization.
 
(e)          Legal Opinions. The Administrative Agent shall have received the
following executed legal opinions, each dated as of the Closing Date:
 
(i)          the legal opinion of Reed Smith LLP, New York counsel to the
Borrower and New York counsel to the Guarantor, substantially in the form of
Exhibit C-1; and
 
(ii)          the legal opinion of Conyers Dill & Pearman Limited, special
Bermuda counsel to the Guarantor, substantially in the form of Exhibit C-2.
 
Each such legal opinion shall cover such other matters incident to the
transactions contemplated by this Agreement as the Administrative Agent may
reasonably require.
 
(f)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects as of the date hereof (unless any
representations and warranties expressly relate to an earlier date, in which
case they shall have been true and correct in all material respects as of such
date); provided that, any representation or warranty already qualified by
materiality shall be true and correct in all respects as of such date.
 
(g)          Compliance with Laws. The Administrative Agent shall have received
evidence reasonably satisfactory to it that the business conducted and proposed
to be conducted by the Borrower and the Guarantor is in compliance with all
applicable laws and regulations and that all registrations, filings and licenses
and/or consents required to be obtained by the Borrower or the Guarantor, as the
case may be, in connection therewith have been made or obtained and are in full
force and effect.
 
35

--------------------------------------------------------------------------------

 
(h)          No Series 2002-1 Early Amortization Event or Potential Series
2002-1 Early Amortization Event. No Series 2002-1 Early Amortization Event or
Potential Series 2002-1 Early Amortization Event shall have occurred and be
continuing.
 
(i)          Guarantor Financials. The Administrative Agent shall have received
(i) audited consolidated financial statements of the Guarantor for its fiscal
year ended December 31, 2016, and (ii) unaudited consolidated financial
statements for its fiscal quarter ended June 30, 2017.
 
(j)          Guarantor, Master Trust and Borrower Rating. The Administrative
Agent shall have received evidence reasonably satisfactory to it that the
Guarantor’s long-term unsecured debt rating or senior implied rating, as
applicable, is at least “BBB-” by S&P and either the Master Trust’s or the
Borrower’s long-term unsecured debt rating is at least “Baa3” by Moody’s.
 
4.2          Conditions to Each Loan. The agreement of each Lender to make any
Loan requested to be made by it on any date (including its initial Loan) is
subject to the satisfaction of the following conditions precedent:
 
(a)          Representations and Warranties. Each of the representations and
warranties made by any Loan Party in or pursuant to the Loan Documents shall be
true and correct in all material respects on and as of such date as if made on
and as of such date (unless any representations and warranties expressly relate
to an earlier date, in which case they shall have been true and correct in all
material respects as of such earlier date); provided that, any representation or
warranty already qualified by materiality shall be true and correct in all
respects as of such date.
 
(b)          No Default. No Default or Event of Default shall have occurred and
be continuing on such date or after giving effect to the Loans requested to be
made on such date.
 
(c)          No Series 2002-1 Early Amortization Event or Potential Series
2002-1 Early Amortization Event. No Series 2002-1 Early Amortization Event or
Potential Series 2002-1 Early Amortization Event shall have occurred and be
continuing on such date or after giving effect to the Loans requested to be made
on such date.
 
Each borrowing by the Borrower hereunder shall constitute a representation and
warranty by the Borrower as of the date of such Loan that the conditions
contained in this Section 4.2 have been satisfied.
 
SECTION 5.          COVENANTS
 
While this Agreement is in effect (i.e., until all Obligations have been paid in
full and the Lenders no longer have any Commitments hereunder), the Borrower
agrees that:
 
5.1          Affirmative Covenants. The Borrower shall:
 
(a)          Provide the Administrative Agent all information that the
Administrative Agent may reasonably request in writing concerning the business
of the Borrower within a reasonable period of time considering the nature of the
request; provided that with respect to any information relating to an annual
audited report, the same may be delivered within one hundred and twenty (120)
calendar days after the end of the Borrower’s fiscal year.
 
36

--------------------------------------------------------------------------------

 
(b)          Furnish or cause to be furnished to the Administrative Agent prompt
written notice of the filing or commencement of any litigation, investigation or
proceeding of or before any arbitrator or Governmental Authority against or
affecting the Borrower that could reasonably be expected to result in a Material
Adverse Effect.
 
(c)          Furnish or cause to be furnished to the Administrative Agent in
sufficient number for each Lender, copies of all (i) Daily Reports prepared by
the Servicer pursuant to Section 5.1(o), (ii) notices of Series 2002-1 Early
Amortization Events and (iii) Monthly Settlement Statements; provided that the
documents set forth in clauses (i) and (iii) above shall be provided only upon
the request of the Administrative Agent or the Required Lenders.
 
(d)          Take all actions necessary to ensure that all taxes and other
governmental claims in respect of the Borrower’s operations and assets are
promptly paid when due, except where the amount or validity thereof is currently
being contested in good faith by appropriate proceedings and reserves to the
extent required by GAAP with respect thereto have been provided on the books of
the Borrower.
 
(e)          Comply with all Requirements of Law except where the failure to so
comply would not reasonably be expected to have a Material Adverse Effect on its
ability to perform its obligations under the Loan Documents.
 
(f)          Advise the Administrative Agent of the occurrence of each Default
or Event of Default as promptly as practicable after the Borrower becomes aware
of any such Default or Event of Default.
 
(g)          Furnish to the Administrative Agent in sufficient number for each
Lender as soon as available, but in any event within one hundred and twenty
(120) days after the end of each fiscal year of the Borrower, audited financial
statements consisting of the balance sheet of the Borrower as of the end of such
year and the related statements of income and retained earnings and statements
of cash flow for such year, setting forth in each case in comparative form the
corresponding figures for the previous fiscal year, certified by independent
certified public accountants satisfactory to the Administrative Agent to the
effect that such financial statements fairly present in all material respects
the financial condition and results of operations of the Borrower in accordance
with GAAP consistently applied.
 
(h)          Furnish to the Administrative Agent as soon as available but in any
event within sixty (60) days after the end of each of the first three quarters
for each fiscal year of the Borrower, unaudited financial statements consisting
of a balance sheet of the Borrower as at the end of such quarter and a statement
of income and retained earnings and of cash flow for such quarter, setting forth
(in the case of financial statements furnished for calendar quarters subsequent
to the first full calendar year of the Borrower) in comparative form the
corresponding figures for the corresponding quarter of the preceding fiscal
year.
 
(i)          Furnish, or cause to be furnished, to the Administrative Agent
together with the financial statements required pursuant to clause (g) and
clause (h) a certificate of a Responsible Officer of the Borrower stating (i)
that the attached financial statements have been prepared in accordance with
GAAP and accurately reflect the financial condition of the Borrower, (ii) that
the Borrower is in compliance with Section 5.1(k) and (iii) all information and
calculations necessary for determining compliance by the Borrower with Section
5.2(a) as of the last day of the fiscal quarter or fiscal year of the Borrower,
as the case may be.
 
37

--------------------------------------------------------------------------------

 
(j)          (i) Except as otherwise permitted by the Loan Documents, preserve,
renew and keep in full force and effect its corporate existence and (ii) take
all reasonable action to maintain all rights, privileges and franchises
necessary or desirable in the normal conduct of its business.
 
(k)          (i) Use the proceeds from the Loans hereunder solely as represented
in Section 3.12, and (ii) either (1) use the proceeds from any Pari Passu
Indebtedness to make advances under the Series 2002-1 VFC, (2) use the proceeds
from any Pari Passu Indebtedness to repay Permitted Indebtedness outstanding
from time to time or (3) use the proceeds from any Pari Passu Indebtedness to
pay expenses incurred in connection with this Agreement and any such Pari Passu
Indebtedness.
 
(l)          Provide notice to the Administrative Agent:
 
(i)          promptly and in any event within ten (10) days after the Borrower
or any of its ERISA Affiliates knows or has reason to know that any ERISA Event
has occurred, a statement of the Chief Financial Officer of the Borrower or such
ERISA Affiliate describing such ERISA Event and the action, if any, that the
Borrower or such ERISA Affiliate has taken and proposes to take with respect
thereto;
 
(ii)          promptly and in any event within two (2) Business Days after
receipt thereof by the Borrower or any of its ERISA Affiliates, copies of each
notice from the PBGC stating its intention to terminate any Plan or to have a
trustee appointed to administer any Plan;
 
(iii)          promptly and in any event within five (5) Business Days after
receipt thereof by the Borrower or any of its ERISA Affiliates from the sponsor
of a Multiemployer Plan, copies of each notice concerning (A) the imposition of
Withdrawal Liability by any such Multiemployer Plan, (B) the reorganization or
termination, within the meaning of Title IV of ERISA, of any such Multiemployer
Plan or (C) the amount of liability incurred, or that may be incurred, by the
Borrower or any ERISA Affiliate in connection with any event described in clause
(A) or (B) above; and
 
(iv)          promptly and in any event within five (5) Business Days after
receipt thereof by the Borrower or any of its ERISA Affiliates, copies of (A)
any documents described in Section 101(k) of ERISA that the Borrower or any of
its ERISA Affiliates may request with respect to any Multiemployer Plan, and (B)
any notices described in Section 101(l) of ERISA that the Borrower or any of its
ERISA Affiliates may request with respect to any Multiemployer Plan; provided,
that if the Borrower or the applicable ERISA Affiliate has not requested such
documents or notices from the administrator or sponsor of the applicable
Multiemployer Plan, upon the request of the Administrative Agent, which request
shall not be more frequent than once during any twelve (12) month period, the
Borrower or applicable ERISA Affiliate shall promptly make a request for such
documents or notices and shall provide copies of such documents and notices
promptly and in any event within five (5) Business Days after receipt thereof.
 
(m)          On each day after the Loans (with accrued interest thereon) and all
other amounts owing under this Agreement and the other Loan Documents have
become due and payable (whether at the stated maturity, by acceleration, or
otherwise), give the notice contemplated by Section 2.06 of the Series 2002-1
Supplement, such notice to specify an amount equal to the lesser of (i) the
funds on deposit in the Series 2002-1 Collection Subaccount on such day and (ii)
the outstanding principal amount of the Loans (with accrued interest thereon)
and all other amounts owing under this Agreement and the other Loan Documents.
 
38

--------------------------------------------------------------------------------

 
(n)          At the direction of the Administrative Agent or the Required
Lenders, exercise its right under Section 8.14 of the Pooling Agreement to
direct the Trustee under the Master Trust when the Lenders are affected by the
conduct of any proceeding or the exercise of any right conferred on the Trustee
under the Master Trust.
 
(o)          On each Business Day on which a Loan is made, cause the Servicer to
submit a Daily Report to the Borrower and to the Trustee under the Master Trust
no later than 12:00 (Noon), New York City time, setting forth the information
required by Section 4.01 of the Servicing Agreement.
 
(p)          Promptly upon a Responsible Officer of the Borrower becoming aware
that the Borrower has received formal notice that it has become subject to any
action or investigation under any Sanctions, the Borrower shall, to the extent
permitted by law, supply to the Administrative Agent details of any such action
or investigation.
 
(q)          Upon the reasonable request of the Administrative Agent, the
Borrower shall provide to the Administrative Agent the information so requested,
to extent such information is available to the Borrower, in connection with
applicable “know your customer” and anti-money-laundering rules and regulations,
including the PATRIOT Act, in each case in accordance with the Borrower’s past
practices.
 
5.2          Negative Covenants. The Borrower will not:
 
(a)          Permit the Series 2002-1 Allocated Loan Amount to be less than the
arithmetic product of:
 
(i)          adding (A) the aggregate principal amount of and accrued interest
on the Total Loans outstanding hereunder and (B) all other Pari Passu
Indebtedness outstanding (including any net payment obligations of the Borrower
related to Hedge Agreements, but excluding all Hedge Termination Amounts due and
owing by the Borrower); and deducting therefrom
 
(ii)          the aggregate Dollar Equivalent amount of any Master Trust
Approved Currencies (including any net receipts from Hedge Agreements, but
excluding any Hedge Termination Amounts received by the Borrower) on deposit in
any Borrower Account or the Series 2002-1 Collection Subaccount (or any
sub-subaccount thereof), that are unconditionally available to repay the
aggregate amount of the Indebtedness and interest accrued thereon described in
the foregoing clauses (i)(A) and (B) of this Section 5.2(a) (or with respect to
the Series 2002-1 Collection Subaccount (or any sub-subaccount thereof),
unconditionally available to repay the principal and accrued interest on the
Series 2002-1 VFC Certificate which Master Trust Approved Currency amounts are
in turn unconditionally available to make such payments on the principal of and
accrued interest on the Total Loans and other Pari Passu Indebtedness described
in the foregoing clauses (i)(A) and (B) of this Section 5.2(a)).
 
(b)          Contract for, create, incur, assume or suffer to exist any Lien,
security interest, charge or other encumbrance of any nature upon any of its
property or assets, including without limitation the Series 2002-1 VFC, whether
now owned or hereafter acquired, other than Borrower Permitted Liens.
 
(c)          Create, incur, assume or suffer to exist any Indebtedness, whether
current or funded, or any other liability except Permitted Indebtedness.
 
39

--------------------------------------------------------------------------------

 
(d)          Except as contemplated by the Loan Documents or the Transaction
Documents, make any loan or advance or credit to, or guarantee (directly or
indirectly or by an instrument having the effect of assuring another’s payment
or performance on any obligation or capability of so doing or otherwise),
endorse or otherwise become contingently liable, directly or indirectly, in
connection with the obligations, stocks or dividends of, or own, purchase,
repurchase or acquire (or agree contingently to do so) any assets, stock,
obligations or securities of, or any other interest in, or make any capital
contribution to, any other Person.
 
(e)          Enter into any merger, consolidation, joint venture, syndicate or
other form of combination with any Person, or sell, lease or transfer or
otherwise dispose of any of its assets or receivables or purchase any asset, or
engage in any transaction which would result in the Borrower ceasing to be,
directly or indirectly, a wholly-owned Subsidiary of Guarantor.
 
(f)          Enter into or be a party to any agreement or instrument other than
the Loan Documents, the Transaction Documents to which it is a party, and any
agreement or instrument related to the incurrence of Pari Passu Indebtedness.
 
(g)          Enter into or be a party to any agreement or instrument related to
the incurrence of Pari Passu Indebtedness that does not include a provision
substantially to the effect set forth in Section 8.16.
 
(h)          Except as permitted by any Transaction Document, make any
expenditure (by long-term or operating lease or otherwise), excluding those
relating to foreclosure, for capital assets (both realty and personalty), unless
such expenditure is approved in writing by the Administrative Agent.
 
(i)          Engage in any business or enterprise or enter into any material
transaction other than as contemplated by the Loan Documents and the Transaction
Documents.
 
(j)          Amend its certificate of incorporation or bylaws without the prior
written consent of the Administrative Agent.
 
(k)          Amend, supplement, waive or modify, or consent to any amendment,
supplement, waiver or modification of, any Transaction Document except in
accordance with the provisions of this Section 5.2(k). Any provision of any
Transaction Document may be amended, waived, supplemented, restated, discharged
or terminated with ten (10) Business Days’ prior written notice to the
Administrative Agent, but without the consent of the Administrative Agent or the
Lenders; provided such amendment, waiver, supplement or restatement does not (i)
render the Series 2002-1 VFC subordinate in payment to any other Series under
the Master Trust or otherwise adversely discriminate against the Series 2002-1
VFC relative to any other Series under the Master Trust, (ii) reduce in any
manner the amount of, or delay the timing of, distributions which are required
to be made on or in respect of the Series 2002-1 VFC, (iii) change the
definition of, the manner of calculating, or in any way the amount of, the
interest of the Borrower in the assets of the Master Trust, (iv) change the
definitions of “Eligible Loans”, “Eligible Obligor”, “Series 2002-1 Allocated
Loan Amount”, “Series 2002-1 Invested Amount” or “Series 2002-1 Target Loan
Amount” in Annex X or, to the extent used in such definitions, other defined
terms used in such definitions, (v) result in an Event of Default, (vi) change
the ability of the Trustee to declare the Purchased Loans to be immediately due
and payable or the ability of the Administrative Agent or the Required Lenders
to directly or indirectly require the Trustee to do so, (vii) following the
occurrence and during the continuation of a Mandatory CP Wind-Down Event,
increase the Series 2002-1 Maximum Invested Amount, or (viii) effect any
amendment that would cause or permit the Series 2002-1 Target Loan Amount to
exceed the Series 2002-1 Allocated Loan Amount; and provided, further, that the
Administrative Agent shall have received prior notice thereof together with
copies of any documentation related thereto. Any amendment, waiver, supplement
or restatement of a provision of a Transaction Document (including any exhibit
thereto) of the type described in clauses (i) through (viii) above shall require
the written consent of the Administrative Agent acting at the direction of the
Required Lenders.
 
40

--------------------------------------------------------------------------------

 
(l)          Grant any powers of attorney to any Person for any purposes except
where permitted by the Loan Documents.
 
(m)          Increase the Series 2002-1 Invested Amount during any Payment
Period.
 
(n)          Take any action which would permit the Servicer to have the right
to refuse to perform any of its respective obligations under the Servicing
Agreement.
 
(o)          Enter into any Hedge Agreement other than Hedge Agreements entered
into in the ordinary course of business to hedge or mitigate risks directly
arising from its borrowings under this Agreement or other Pari Passu
Indebtedness.
 
(p)          Knowingly permit or authorize any other Person to, directly or
indirectly, use, lend, make payments of, contribute or otherwise make available,
all or any part of the proceeds of the Loans or other transactions contemplated
by this Agreement (i) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the FCPA or any other applicable anti-corruption law,
(ii) to fund any trade, business or other activities involving or for the
benefit of any Restricted Person except as otherwise permitted or authorized by
Sanctions or Sanctions Authorities, including, without limitation, as authorized
by OFAC general or specific license or (iii) in any other manner that would
result in any of the Borrower, the Guarantor, the Administrative Agent, a Lead
Arranger, a Lender or any Person participating in the Loans being in breach of
any Sanctions or becoming a Restricted Person.
 
5.3          Use of Websites.
 
(a)          The Borrower may satisfy its obligation to deliver any public
information to the Lenders by posting this information onto an electronic
website designated by the Borrower and the Administrative Agent (the “Designated
Website”) by notifying the Administrative Agent (i) of the address of the
website together with any relevant password specifications and (ii) that such
information has been posted on the website; provided, that in any event the
Borrower shall supply the Administrative Agent with one copy in paper form of
any information which is posted onto the website.
 
(b)          The Administrative Agent shall supply each Lender with the address
of and any relevant password specifications for the Designated Website following
designation of that website by the Borrower and the Administrative Agent.
 
(c)          The Borrower shall promptly upon becoming aware of its occurrence
notify the Administrative Agent if:
 
(i)          the Designated Website cannot be accessed due to technical failure;
 
(ii)          the password specifications for the Designated Website change;
 
(iii)          any new information which is required to be provided under this
Agreement is posted onto the Designated Website;
 
41

--------------------------------------------------------------------------------

 
(iv)          any existing information which has been provided under this
Agreement and posted onto the Designated Website is amended; or
 
(v)          the Designated Website or any information posted onto the
Designated Website is or has been infected by any electronic virus or similar
software.
 
If the Borrower notifies the Administrative Agent under Section 5.3(c)(i) or
Section 5.3(c)(v) above, all information to be provided by the Borrower under
this Agreement after the date of that notice shall be supplied in paper form
unless and until the Administrative Agent is satisfied that the circumstances
giving rise to the notification are no longer continuing.
 
SECTION 6.          EVENTS OF DEFAULT
 
If any of the following events shall occur and be continuing:
 
(a)          the Borrower shall fail to pay any principal of any Loan when due
in accordance with the terms hereof; or the Borrower shall fail to pay any
interest on any Loan, fees or any other amount payable hereunder or under any
other Loan Document, within three (3) days after any such interest, fees or
other amount becomes due in accordance with the terms hereof; or
 
(b)          any representation or warranty made or deemed made by the Borrower
or the Guarantor herein or in any other Loan Document or that is contained in
any certificate, document or financial or other statement furnished by it at any
time under or in connection with this Agreement or any such other Loan Document
shall prove to have been inaccurate in any material respect on or as of the date
made or deemed made; or
 
(c)          the Borrower shall default in the observance or performance of any
agreement contained in Section 5.1(f), Section 5.1(j)(i) or Section 5.2 of this
Agreement or the Guarantor shall default in the observance or performance of any
agreement contained in Sections 8.1(c), 8.1(g)(i), 8.1(h), 8.1(i) or 8.2 of the
Guaranty Agreement; or
 
(d)          the Borrower or the Guarantor shall default in the observance or
performance of any other agreement contained in this Agreement or any other Loan
Document (other than as provided in paragraphs (a) through (c) of this Section),
and such default shall continue unremedied for a period of thirty (30) days
after the earlier of (i) the date on which a Responsible Officer of the Borrower
or the Guarantor has knowledge of such default and (ii) the Borrower or the
Guarantor receives written notice thereof from the Administrative Agent or the
Required Lenders; or
 
(e)          the Borrower, BAFC, BFE or any other Investor Certificateholder
that is an Affiliate of the Guarantor shall (i) default in making any payment of
any principal of any Indebtedness (including any Guarantee Obligation, but
excluding the Loans) on the scheduled or original due date with respect thereto;
or (ii) default in making any payment of any interest on any such Indebtedness
beyond the period of grace, if any, provided in the instrument or agreement
under which such Indebtedness was created; or (iii) default in the observance or
performance of any other agreement or condition relating to any such
Indebtedness or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, the effect
of which default or other event or condition is to cause, or to permit the
holder or beneficiary of such Indebtedness (or a trustee or agent on behalf of
such holder or beneficiary) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity or (in the case of
any such Indebtedness constituting a Guarantee Obligation) to become payable;
provided, that a default, event or condition described in clause (i), (ii) or
(iii) of this paragraph (e) shall not at any time constitute an Event of Default
unless, at such time, one or more defaults, events or conditions of the type
described in clauses (i), (ii) and (iii) of this paragraph (e) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $100,000,000;
provided, further, that the immediately preceding proviso shall be deemed
inapplicable at any time that any Purchased Loan shall constitute a Defaulted
Loan or shall have constituted a Delinquent Loan for a period of more than three
(3) successive Business Days; or
 
42

--------------------------------------------------------------------------------

 
(f)          any Group Member (other than the Borrower) shall (i) default in
making any payment of any principal of any Indebtedness (including any Guarantee
Obligation, but excluding the Loans) on the scheduled or original due date with
respect thereto; or (ii) default in making any payment of any interest on any
such Indebtedness beyond the period of grace, if any, provided in the instrument
or agreement under which such Indebtedness was created; or (iii) default in the
observance or performance of any other agreement or condition relating to any
such Indebtedness or contained in any instrument or agreement evidencing,
securing or relating thereto, or any other event shall occur or condition exist,
the effect of which default or other event or condition is to cause, or to
permit the holder or beneficiary of such Indebtedness (or a trustee or agent on
behalf of such holder or beneficiary) to cause, with the giving of notice if
required, such Indebtedness to become due prior to its stated maturity or (in
the case of any such Indebtedness constituting a Guarantee Obligation) to become
payable; provided, that a default, event or condition described in clause (i),
(ii) or (iii) of this paragraph (f) shall not at any time constitute an Event of
Default unless, at such time, one or more defaults, events or conditions of the
type described in clauses (i), (ii) and (iii) of this paragraph (f) shall have
occurred and be continuing with respect to Indebtedness the outstanding Dollar
Equivalent principal amount of which exceeds in the aggregate $100,000,000; or
 
(g)          (i) any Group Member or Bunge Funding shall commence any case,
proceeding or other action (A) under any existing or future Debtor Relief Law,
seeking to have an order for relief entered with respect to it, or seeking to
adjudicate it a bankrupt or insolvent, or seeking reorganization, arrangement,
adjustment, winding-up, liquidation, dissolution, composition or other relief
with respect to it or its debts, or (B) seeking appointment of a receiver,
trustee, custodian, conservator or other similar official for it or for all or
any substantial part of its assets, or any Group Member or Bunge Funding shall
make a general assignment for the benefit of its creditors; or (ii) there shall
be commenced against any Group Member or Bunge Funding any case, proceeding or
other action of a nature referred to in clause (i) above that (A) results in the
entry of an order for relief or any such adjudication or appointment or (B)
remains undismissed, undischarged or unbonded for a period of sixty (60) days;
or (iii) there shall be commenced against any Group Member or Bunge Funding any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within
sixty (60) days from the entry thereof; or (iv) any Group Member or Bunge
Funding shall take any action in furtherance of, or indicating its consent to,
approval of, or acquiescence in, any of the acts set forth in clause (i), (ii)
or (iii) above; or (v) any Group Member or Bunge Funding shall generally not, or
shall be unable to, or shall admit in writing its inability to, pay its debts as
they become due; or
 
(h)          one or more judgments or decrees shall be entered against any Group
Member (other than the Borrower) involving in the Dollar Equivalent aggregate a
liability (not paid or fully covered by insurance as to which the relevant
insurance company has acknowledged coverage) of $100,000,000 or more, and all
such judgments or decrees shall not have been vacated, discharged, stayed or
bonded pending appeal within thirty (30) days from the entry thereof; or
 
43

--------------------------------------------------------------------------------

 
(i)          one or more judgments or decrees shall be entered against the
Borrower involving in the Dollar Equivalent aggregate a liability (not paid or
fully covered by insurance as to which the relevant insurance company has
acknowledged coverage) of $50,000 or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
thirty (30) days from the entry thereof; or
 
(j)          any of the Loan Documents or the Transaction Documents shall cease,
for any reason, to be in full force and effect or the Borrower or the Guarantor
shall so assert in writing; or
 
(k)          a Change in Control of the Guarantor shall have occurred; or
 
(l)          the Borrower shall become an “investment company” within the
meaning of the Investment Company Act of 1940, as amended, and shall not be
exempt from compliance under such Act;
 
then, and in any such event, (A) if such event is an Event of Default specified
in paragraph (g) above with respect to the Borrower or the Guarantor, then in
such case automatically the Commitments shall immediately terminate and the
Loans (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, any or all of the following
actions may be taken:  (1) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, declare the Commitments
to be terminated forthwith, whereupon the Commitments shall immediately
terminate; (2) with the consent of the Required Lenders, the Administrative
Agent may, or upon the request of the Required Lenders, the Administrative Agent
shall, by notice to the Borrower, declare the Loans (with accrued interest
thereon) and all other amounts owing under this Agreement and the other Loan
Documents to be due and payable forthwith, whereupon the same shall immediately
become due and payable; and (3) with the consent of the Required Lenders, the
Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower, instruct the Borrower to,
and in such event the Borrower shall, instruct the Trustee of the Master Trust
to declare the principal and accrued interest in respect of the Purchased Loans
to be due and payable (provided that, for the avoidance of doubt, the Borrower
acknowledges and agrees that if it fails to give such instructions, the
Administrative Agent may do so on its behalf). Except as expressly provided
above in this Section, presentment, demand, protest and all other notices of any
kind are hereby expressly waived by the Borrower.
 
SECTION 7.          AGENCY
 
7.1          Appointment. Each Lender hereby irrevocably designates and appoints
the Administrative Agent as the agent of such Lender under this Agreement and
the other Loan Documents, and each such Lender irrevocably authorizes the
Administrative Agent, in such capacity, to take such action on its behalf under
the provisions of this Agreement and the other Loan Documents and to exercise
such powers and perform such duties as are expressly delegated to the
Administrative Agent by the terms of this Agreement and the other Loan
Documents, together with such other powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary elsewhere in this Agreement, the
Administrative Agent shall not have any duties or responsibilities, except those
expressly set forth herein, or any fiduciary relationship with any Lender, and
no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Except as otherwise provided
in Sections 7.4, 7.7(a), 7.7(b) and 7.7(c), the provisions of this Article are
solely for the benefit of the Administrative Agent and the Lenders, and the
Borrower shall not have rights as a third-party beneficiary of any of such
provisions.  It is understood and agreed that the use of the term “agent” herein
or in any other Loan Documents (or any other similar term) with reference to the
Administrative Agent is not intended to connote any fiduciary or other implied
(or express) obligations arising under agency doctrine of any applicable law. 
Instead such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between contracting
parties.
 
44

--------------------------------------------------------------------------------

 
7.2          Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent, and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, own
securities of, act as the financial advisor or in any other advisory capacity
for, and generally engage in any kind of business with, the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.
 
7.3          Delegation of Duties. The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent with respect to their respective
activities in connection with the syndication of the revolving facility provided
under this Agreement as well as activities as Administrative Agent.  The
Administrative Agent shall not be responsible for the negligence or misconduct
of any sub-agents except to the extent that a court of competent jurisdiction
determines in a final and nonappealable judgment that the Administrative Agent
acted with gross negligence or willful misconduct in the selection of such
sub-agents.
 
7.4          Exculpatory Provisions.
 
(a)          The Administrative Agent shall not have any duties or obligations
except those expressly set forth herein and in the other Loan Documents, and its
duties hereunder shall be administrative in nature.  Without limiting the
generality of the foregoing, the Administrative Agent:
 
(i)          shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(ii)          shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender in violation of any Debtor
Relief Law; and
 
(iii)          shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
45

--------------------------------------------------------------------------------

 
(b)          The Administrative Agent shall not be liable for any action taken
or not taken by it (i) with the consent or at the request of the Required
Lenders (or such other number or percentage of the Lenders as shall be
necessary, or as the Administrative Agent shall believe in good faith shall be
necessary, under the circumstances as provided in Sections 6 and 8.1), or
(ii) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction by final and nonappealable
judgment.
 
(c)          The Administrative Agent shall not be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with this Agreement or any other Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Section 4 or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
7.5          Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person.  The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon.  In determining compliance with any condition hereunder to
the making of a Loan that by its terms must be fulfilled to the satisfaction of
a Lender, the Administrative Agent may presume that such condition is
satisfactory to such Lender unless the Administrative Agent shall have received
notice to the contrary from such Lender prior to the making of such Loan.  The
Administrative Agent may consult with legal counsel (who may be counsel for the
Borrower), independent accountants and other experts selected by it, and shall
not be liable for any action taken or not taken by it in accordance with the
advice of any such counsel, accountants or experts.
 
7.6          Notice of Default. The Administrative Agent shall not be deemed to
have knowledge or notice of the occurrence of any Default or Event of Default
unless the Administrative Agent has received notice from a Lender, the Guarantor
or the Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the Administrative Agent receives such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders); provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable in the best
interests of the Lenders.
 
7.7          Resignation of the Administrative Agent.
 
(a)          The Administrative Agent may at any time give notice of its
resignation to the Lenders and the Borrower.  Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, subject to the prior
approval of the Borrower (unless an Event of Default shall have occurred and be
continuing), to appoint a successor, which shall be a bank with an office in the
United States, or an Affiliate of any such bank with an office in the United
States.  If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 30 days after the
retiring Administrative Agent gives notice of its resignation (or such earlier
day as shall be agreed by the Required Lenders) (the “Resignation Effective
Date”), then the retiring Administrative Agent may (but shall not be obligated
to), on behalf of the Lenders, appoint a successor Administrative Agent meeting
the qualifications set forth above; provided that in no event shall any such
successor Administrative Agent be a Defaulting Lender.  Whether or not a
successor has been appointed, such resignation shall become effective in
accordance with such notice on the Resignation Effective Date.
 
46

--------------------------------------------------------------------------------

 
(b)          If the Person serving as Administrative Agent is a Defaulting
Lender pursuant to clause (d) of the definition thereof, the Required Lenders
may, to the extent permitted by applicable law, by notice in writing to the
Borrower and such Person remove such Person as Administrative Agent and, in
consultation with the Borrower, appoint a successor.  If no such successor shall
have been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days (or such earlier day as shall be agreed by the
Required Lenders) (the “Removal Effective Date”), then such removal shall
nonetheless become effective in accordance with such notice on the Removal
Effective Date.
 
(c)          With effect from the Resignation Effective Date or the Removal
Effective Date (as applicable) (i) the retiring or removed Administrative Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents and (ii) except for any indemnity payments owed to the
retiring or removed Administrative Agent, all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time, if any, as
the Required Lenders appoint a successor Administrative Agent as provided for
above. Upon the acceptance of a successor’s appointment as Administrative Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring or removed Administrative
Agent (other than any rights to indemnity payments owed to the retiring or
removed Administrative Agent), and the retiring or removed Administrative Agent
shall be discharged from all of its duties and obligations hereunder or under
the other Loan Documents.  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring or removed Administrative Agent’s resignation or removal hereunder and
under the other Loan Documents, the provisions of this Section 7 and Section 8.5
shall continue in effect for the benefit of such retiring or removed
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while the
retiring or removed Administrative Agent was acting as Administrative Agent.
 
7.8          Non-Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys-in-fact or Affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of a
Loan Party or any Affiliate of a Loan Party, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Loan Parties and their Affiliates. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by the
Administrative Agent hereunder, the Administrative Agent shall not have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, operations, property, condition (financial or
otherwise), prospects or creditworthiness of any Loan Party or any Affiliate of
a Loan Party that may come into the possession of the Administrative Agent or
any of its officers, directors, employees, agents, attorneys-in-fact or
Affiliates.
 
47

--------------------------------------------------------------------------------

 
7.9          Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered (but not obligated) by intervention in such proceeding or
otherwise:
 
(a)          to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans and all other Obligations that
are owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Section 8.5) allowed in such judicial proceeding; and
 
(b)          to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders, to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Section 8.5.
 
7.10          Indemnification. The Lenders agree to indemnify the Administrative
Agent in its capacity as such (to the extent not reimbursed by the Guarantor or
the Borrower and without limiting the obligation of the Guarantor or the
Borrower to do so), ratably according to their respective Aggregate Exposure
Percentages in effect on the date on which indemnification is sought under this
Section (or, if indemnification is sought after the date upon which the
Commitments shall have terminated and the Loans shall have been paid in full,
ratably in accordance with such Aggregate Exposure Percentages immediately prior
to such date), from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (whether before or after the payment
of the Loans) be imposed on, incurred by or asserted against the Administrative
Agent in any way relating to or arising out of, the Commitments, this Agreement,
any of the other Loan Documents or any documents contemplated by or referred to
herein or therein or the transactions contemplated hereby or thereby or any
action taken or omitted by the Administrative Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
decision of a court of competent jurisdiction to have resulted from the
Administrative Agent’s gross negligence or willful misconduct. The agreements in
this Section shall survive the payment of the Loans and all other amounts
payable hereunder.
 
48

--------------------------------------------------------------------------------

 
7.11          Administrative Agent in Its Individual Capacity. The
Administrative Agent and its Affiliates may make loans to, accept deposits from
and generally engage in any kind of business with any Loan Party as though the
Administrative Agent were not the Administrative Agent hereunder.
 
7.12          Administrative Agent Communications. The Administrative Agent
shall provide to each Lender a copy of each material report, certificate,
statement or other communication required to be delivered to it under the Loan
Documents and which has not been delivered to the Lenders; provided, that
posting by the Administrative Agent to Syndtrak or to a similar electronic
distribution location shall satisfy the requirements of this Section. Without
limiting the foregoing, none of such Lenders shall have or be deemed to have a
fiduciary relationship with any Lender. The Lenders are not partners or
co-venturers, and no Lender shall be liable for the acts or omissions of, or
(except as otherwise set forth herein in case of the Administrative Agent)
authorized to act for, any other Lender.
 
SECTION 8.          MISCELLANEOUS
 
8.1          Amendments and Waivers.
 
(a)          Neither this Agreement, any other Loan Document, nor any terms
hereof or thereof may be amended, supplemented or modified except in accordance
with the provisions of this Section 8.1. The Required Lenders and each Loan
Party party to the relevant Loan Document may, or, with the written consent of
the Required Lenders, the Administrative Agent and each Loan Party party to the
relevant Loan Document may, from time to time, (i) enter into written
amendments, supplements or modifications hereto and to the other Loan Documents
for the purpose of adding any provisions to this Agreement or the other Loan
Documents or changing in any manner the rights of the Lenders or of the Loan
Parties hereunder or thereunder or (ii) waive, on such terms and conditions as
the Required Lenders or the Administrative Agent, as the case may be, may
specify in such instrument, any of the requirements of this Agreement or the
other Loan Documents or any Default or Event of Default and its consequences;
provided, however, that no such waiver and no such amendment, supplement or
modification shall (w) reduce (by way of forgiveness or otherwise) the principal
amount or extend the final scheduled date of maturity of any Loan, reduce the
amount or stated rate of any interest or fee payable hereunder (except (1) in
connection with the waiver of applicability of any post-default increase in
interest rates and (2) that any amendment or modification of defined terms used
in the financial covenants in this Agreement or the other Loan Documents shall
not constitute a reduction in the rate of interest or fees for purposes of this
clause (w)) or extend the scheduled date of any payment thereof, or increase the
amount or extend the expiration date of any Lender’s Commitment, or increase any
Lender’s Aggregate Exposure Percentage, in each case without the written consent
of each Lender directly affected thereby; (x) eliminate or reduce the voting
rights of any Lender, or otherwise amend any provisions, under this Section 8.1
without the written consent of such Lender; (y) waive any of the conditions set
forth in Section 4.1 or Section 4.2, reduce any percentage specified in the
definition of Required Lenders, consent to the assignment or transfer by the
Borrower of any of its rights and obligations under this Agreement and the other
Loan Documents, amend or waive Section 5.1(k), or release the Guarantor from its
obligations under the Guaranty Agreement, or assign any obligations under the
Guaranty Agreement, effect any action pursuant to Section 17 of the Guaranty
Agreement, or change any provision hereof requiring ratable funding or ratable
sharing of payments or setoffs or otherwise related to the pro rata treatment of
Lenders, in each case without the written consent of all Lenders; or (z) amend,
modify or waive any provision of Section 7 without the written consent of the
Administrative Agent. Any such waiver and any such amendment, supplement or
modification shall apply equally to each of the Lenders and shall be binding
upon the Loan Parties, the Lenders, the Administrative Agent and all future
holders of the Loans. In the case of any waiver, the Loan Parties, the Lenders
and the Administrative Agent shall be restored to their former position and
rights hereunder and under the other Loan Documents, and any Default or Event of
Default waived shall be deemed to be cured and not continuing; but no such
waiver shall extend to any subsequent or other Default or Event of Default, or
impair any right consequent thereon.
 
49

--------------------------------------------------------------------------------

 
(b)          Notwithstanding Section 8.1(a), the Commitments and Aggregate
Exposure of any Defaulting Lender shall be disregarded for all purposes of any
determination of whether the Required Lenders have taken or may take any action
hereunder (including any consent to any amendment or waiver pursuant to Section
8.1(a)); provided that any waiver, amendment or modification requiring the
consent of all Lenders or each affected Lender shall require the consent of such
Defaulting Lender.
 
8.2          Notices. Except as otherwise expressly provided herein, all
notices, requests and demands to or upon the respective parties hereto to be
effective shall be in writing (including by facsimile), and, unless otherwise
expressly provided herein, shall be deemed to have been duly given or made when
delivered, or three (3) Business Days after being deposited in the mail, postage
prepaid, or, in the case of facsimile notice, when received, addressed as
follows in the case of the Borrower and the Administrative Agent, and as set
forth in an administrative questionnaire delivered to the Administrative Agent
in the case of the Lenders, or to such other address as may be hereafter
notified by the respective parties hereto:
                      

Borrower:
11720 Borman Drive
St. Louis, Missouri 63146
Attention: Treasurer
Telephone No: (314) 292-2908
Facsimile: (314) 292-4908
     
with a copy to:
     
Bunge Limited
50 Main Street
White Plains, New York 10606
Attention: Treasurer
Telephone No.: (914) 684-3442
Facsimile: (914) 684-3283
   
Administrative Agent:
CoBank, ACB
6340 South Fiddlers Green Circle
Greenwood Village, CO 80111
Attention: Credit Information Services
Facsimile:  (303) 224-6101
Email: CIServices@cobank.com

 
provided that any notice, request or demand to or upon the Administrative Agent
or the Lenders shall not be effective until received. In addition to the
foregoing, notices and other communications to the Lenders hereunder may be
delivered or furnished by electronic communication pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it is incapable of receiving notices
under such Article by electronic communication.  The Administrative Agent may,
at its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that the approval of such procedures may be limited to particular
notices or communications.  Notwithstanding anything to the contrary contained
herein, unless the Administrative Agent otherwise prescribes, notices and other
communications sent to an e-mail address of the Administrative Agent shall be
deemed received upon the sender’s receipt of an acknowledgment from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement); provided that if such notice,
e-mail or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next business day for the recipient.
 
50

--------------------------------------------------------------------------------

 
8.3          No Waiver; Cumulative Remedies. No failure to exercise and no delay
in exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
 
8.4          Survival of Representations and Warranties. All representations and
warranties made hereunder, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans hereunder.
 
8.5          Payment of Expenses. The Borrower agrees (a) to pay or reimburse
the Administrative Agent for all its reasonable out-of-pocket costs and expenses
incurred in connection with the development, preparation and execution of, and
any amendment, supplement or modification to, this Agreement and the other Loan
Documents and any other documents prepared in connection herewith or therewith,
and the consummation and administration of the transactions contemplated hereby
and thereby, including the reasonable fees and disbursements of counsel to the
Administrative Agent and filing and recording fees and expenses, with statements
with respect to the foregoing to be submitted to the Borrower prior to the
Closing Date (in the case of amounts to be paid on the Closing Date) and from
time to time thereafter on a quarterly basis or such other periodic basis as the
Administrative Agent shall deem appropriate, (b) to pay or reimburse each Lender
and the Administrative Agent for all its costs and expenses incurred in
connection with the enforcement or preservation of any rights under this
Agreement, the other Loan Documents and any such other documents, including the
fees and disbursements of counsel (including the allocated fees and expenses of
in-house counsel) to each Lender and of counsel to the Administrative Agent, (c)
to pay, indemnify, and hold each Lender and the Administrative Agent harmless
from, any and all recording and filing fees that may be payable or determined to
be payable in connection with the execution and delivery of, or consummation or
administration of any of the transactions contemplated by, or any amendment,
supplement or modification of, or any waiver or consent under or in respect of,
this Agreement, the other Loan Documents and any such other documents, and (d)
to pay, indemnify, and hold each Lender and the Administrative Agent and their
respective officers, directors, employees, Affiliates, agents and controlling
persons (each, an “Indemnitee”) harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of this
Agreement, the other Loan Documents and any such other documents, including any
of the foregoing relating to the use of proceeds of the Loans or the violation
of, noncompliance with or liability under, any Environmental Law applicable to
the operations of any Group Member or any of the properties owned by such Group
Members and the reasonable fees and expenses of legal counsel in connection with
claims, actions or proceedings by any Indemnitee against any Loan Party under
any Loan Document (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”), provided, that the Borrower shall have no obligation
hereunder to any Indemnitee with respect to Indemnified Liabilities to the
extent such Indemnified Liabilities are found by a final non-appealable judgment
of a court of competent jurisdiction to have resulted from the gross negligence
or willful misconduct of such Indemnitee or breach in bad faith of such
Indemnitee’s obligations under the Loan Documents.
 
51

--------------------------------------------------------------------------------

 
Without limiting the foregoing, and to the extent permitted by applicable law,
the Borrower agrees not to assert, and hereby waives, all rights for
contribution or any other rights of recovery with respect to all claims,
demands, penalties, fines, liabilities, settlements, damages, costs and expenses
of whatever kind or nature, under or related to Environmental Laws, that any of
them might have by statute or otherwise against any Indemnitee. All amounts due
under this Section 8.5 shall be payable not later than ten (10) days after
written demand therefor. Statements payable by the Borrower pursuant to this
Section 8.5 shall be submitted to Treasurer (Telephone No. (914) 684-3442;
Facsimile No. (914) 684-3283), at the address of Bunge Limited set forth in
Section 8.2, or to such other Person or address as may be hereafter designated
by the Borrower in a written notice to the Administrative Agent. The agreements
in this Section 8.5 shall survive repayment of the Loans and all other amounts
payable hereunder. Notwithstanding the foregoing, and for the avoidance of
doubt, this Section 8.5 shall not apply with respect to Taxes other than any
Taxes that represent losses, claims, damages, etc. arising from a non-Tax claim.
 
8.6          Successors and Assigns; Participations and Assignments.
 
(a)          This Agreement shall be binding upon and inure to the benefit of
the Borrower, the Lenders, the Administrative Agent, all future holders of the
Loans and their respective successors and assigns, except that (i) the Borrower
may not assign or transfer any of its rights or obligations under this Agreement
without the prior written consent of each Lender and (ii) any attempted
assignment or transfer by the Borrower without such consent shall be null and
void.
 
(b)          Notwithstanding anything in this Section to the contrary, any Farm
Credit Lender that (i) is the owner of a participation from any Lender other
than any Conduit Lender in the minimum original face amount of $5,000,000, (ii)
is, by written notice to the Borrower and the Administrative Agent (“Voting
Participant Notification”), designated by the selling Lender as being entitled
to be accorded the rights of a voting participant hereunder (any Farm Credit
Lender so designated being called a “Voting Participant”) and (iii) receives the
prior written consent of the Borrower (provided no Default or Event of Default
has occurred and is continuing) and the Administrative Agent (in each case,
which shall not be unreasonably withheld) to become a Voting Participant, shall
be entitled to vote for so long as such Farm Credit Lender owns such
participation and notwithstanding any subparticipation by such Farm Credit
Lender (and the voting rights of the selling Lender shall be correspondingly
reduced), on a dollar for dollar basis, as if such Participant were a Lender, on
any matter requiring or allowing a Lender to provide or withhold its consent, or
to otherwise vote on any proposed action.  To be effective, each Voting
Participant Notification shall, with respect to any Voting Participant, (x)
state the full name, as well as all contact information required of an Assignee
in an Assignment and Acceptance Agreement and (y) state the dollar amount of the
participation purchased.  The selling Lender and the Voting Participant shall
notify the Administrative Agent and the Borrower within three (3) Business Days
of any termination of, reduction or increase in the amount of, such
participation.  The Borrower and the Administrative Agent shall be entitled to
conclusively rely on information contained in notices delivered pursuant to this
paragraph.  Notwithstanding the foregoing, each Farm Credit Lender designated as
a Voting Participant in Exhibit F hereto shall be a Voting Participant without
delivery of a Voting Participant Notification and without the prior written
consent of the Borrower or the Administrative Agent.  The voting rights
hereunder are solely for the benefit of the Voting Participant and shall not
inure to any assignee or participant of the Voting Participant.  Any Lender
other than any Conduit Lender may, without the consent of the Borrower or the
Administrative Agent, in accordance with applicable law, at any time sell to one
or more banks, financial institutions or other entities (other than the Borrower
or any of its Affiliates or a natural Person) (each, an “Other Participant”)
non-voting participating or non-voting sub-participating interests in any Loan
owing to such Lender, the Commitment of such Lender or any other interest of
such Lender hereunder and under the other Loan Documents.
 
52

--------------------------------------------------------------------------------

 
In the event of any such sale by a Lender of a participating or
sub-participating interest to a Participant, except as otherwise provided below,
such Lender’s obligations under this Agreement to the other parties to this
Agreement shall remain unchanged, such Lender shall remain solely responsible
for the performance thereof, such Lender shall remain the holder of any such
Loan for all purposes under this Agreement and the other Loan Documents, and the
Borrower and the Administrative Agent shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement and the other Loan Documents.  In no event shall any Other
Participant under any such participation or sub-participation have any right to
approve any amendment or waiver of any provision of any Loan Document, or any
consent to any departure by any Loan Party therefrom, except any amendment,
waiver or consent described in clause (w) or (x) of the proviso to Section
8.1(a) that affects such Participant, in each case to the extent subject to such
participation.  The Borrower agrees that if amounts outstanding under this
Agreement and the Loans are due or unpaid, or shall have been declared or shall
have become due and payable upon the occurrence of an Event of Default, each
Participant shall, to the maximum extent permitted by applicable law, be deemed
to have the right of setoff in respect of its participating or sub-participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating or sub-participating interest were owing directly to
it as a Lender under this Agreement, provided that, in purchasing such
participating or sub-participating interest, such Participant shall be deemed to
have agreed to share with the Lenders the proceeds thereof as provided in
Section 8.7 as fully as if it were a Lender hereunder.  The Borrower also agrees
that each Participant shall be entitled to the benefits of Sections 2.12, 2.13
and 2.14 (and subject to the limitations thereof) with respect to its
participation or sub-participation in the Commitments and the Loans outstanding
from time to time as if it was a Lender; provided that, in the case of Section
2.13, such Participant shall have complied with the requirements of Section 2.13
as if it was a Lender, and provided, further, that no Participant shall be
entitled to receive any greater amount pursuant to Section 2.12, 2.13 or 2.14
(as the case may be) than the transferor Lender would have been entitled to
receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred. Each Lender
that sells a participation shall, on behalf of the Borrower, maintain a register
on which it enters the name and address of each Participant and the principal
amounts (and stated interest) of each Participant’s interest in the Loans or
other obligations under this Agreement (the “Participant Register”); provided
that no Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments or Loans
or its other obligations under any Loan Document) except to the extent that such
disclosure is necessary to establish that such Commitment, or Loan or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive, in the absence of manifest error, and such Lender, each Loan Party
and the Administrative Agent shall treat each person whose name is recorded in
the Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.
 
(c)          Any Lender other than any Conduit Lender (an “Assignor”) may, in
accordance with applicable law, at any time and from time to time assign to any
Person (other than the Borrower or any of its Affiliates) (an “Assignee”) all or
any part of its rights and obligations under this Agreement and the other Loan
Documents pursuant to an Assignment and Acceptance, executed by such Assignee,
such Assignor and any other Person whose consent is required pursuant to this
paragraph, and delivered to the Administrative Agent for its acceptance and
recording in the Register; provided that (i) the consent of the Borrower and the
Administrative Agent (which, in each case, shall not be unreasonably withheld or
delayed, and in the case of the Borrower shall be deemed to have been given if
the Borrower has not responded to a proposed assignment within five (5) Business
Days following its receipt of notice of such proposed assignment) shall be
required in the case of (x) any assignment to a Person that is not a Lender or a
Lender Affiliate or (y) any assignment of a Commitment to a Person that is not a
Lender or a Lender Affiliate (except that the consent of the Borrower shall not
be required for any assignment that occurs when either a Default or an Event of
Default shall have occurred and be continuing) and (ii) unless otherwise agreed
by the Borrower and the Administrative Agent, no such assignment to an Assignee
(other than any Lender or any Lender Affiliate) shall be in an aggregate
principal amount of less than $5,000,000, in each case except in the case of an
assignment of all of a Lender’s interests under this Agreement. For purposes of
the proviso contained in the preceding sentence, the amount described therein
shall be aggregated in respect of each Lender and its Lender Affiliates, if any.
 
53

--------------------------------------------------------------------------------

 
Upon such execution, delivery, acceptance and recording, from and after the
effective date determined pursuant to such Assignment and Acceptance, (x) the
Assignee thereunder shall be a party hereto and, to the extent provided in such
Assignment and Acceptance, have the rights and obligations of a Lender hereunder
with a Commitment and/or Loans as set forth therein, and (y) the Assignor
thereunder shall, to the extent provided in such Assignment and Acceptance, be
released from its obligations under this Agreement (and, in the case of an
Assignment and Acceptance covering all of an Assignor’s rights and obligations
under this Agreement, such Assignor shall cease to be a party hereto).
Notwithstanding the foregoing, any Conduit Lender may assign at any time to its
designating Lender hereunder without the consent of the Borrower or the
Administrative Agent any or all of the Loans it may have funded hereunder and
pursuant to its designation agreement and without regard to the limitations set
forth in the first sentence of this Section 8.6(c).
 
(d)          The Administrative Agent shall, on behalf of the Borrower, maintain
at its address referred to in Section 8.2 a copy of each Assignment and
Acceptance delivered to it and a register (the “Register”) for the recordation
of the names and addresses of the Lenders (including Voting Participants) and
the Commitment of, and the principal amount (and stated interest) of the Loans
owing to, each Lender (and each Voting Participant) from time to time, which
Register shall be made available to the Borrower and any Lender or Voting
Participant upon reasonable request. The entries in the Register shall be
conclusive, in the absence of manifest error, and the Borrower, each other Loan
Party, the Administrative Agent and the Lenders (including the Voting
Participants) shall treat each Person whose name is recorded in the Register as
the owner of the Loans and any Notes evidencing the Loans recorded therein for
all purposes of this Agreement. Any assignment of any Loan or sale of a voting
participation in any Loan, whether or not evidenced by a Note, shall be
effective only upon appropriate entries with respect thereto being made in the
Register (and each Note shall expressly so provide). Any assignment or transfer
of all or part of a Loan evidenced by a Note shall be registered on the Register
only upon surrender for registration of assignment or transfer of the Note
evidencing such Loan, accompanied by a duly executed Assignment and Acceptance,
and thereupon one or more new Notes shall be issued to the designated Assignee.
 
(e)          Upon its receipt of an Assignment and Acceptance executed by an
Assignor, an Assignee and any other Person whose consent is required by Section
8.6(c), together with payment to the Administrative Agent of a registration and
processing fee of $3,500 (such fee not payable with respect to assignments to an
Assignor’s Affiliate and such fee not to be payable by the Borrower, except for
an assignment pursuant to Section 2.17), the Administrative Agent shall (i)
promptly accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register on the effective date determined pursuant
thereto.
 
54

--------------------------------------------------------------------------------

 
(f)          For avoidance of doubt, the parties to this Agreement acknowledge
that the provisions of this Section 8.6 concerning assignments relate only to
absolute assignments and that such provisions do not prohibit assignments
creating security interests, including any pledge or assignment by a Lender to
any Federal Reserve Bank, any other central bank or any Farm Credit Lender in
accordance with applicable law.
 
(g)          The Borrower, upon receipt of written notice from the relevant
Lender, agrees to issue Notes to any Lender requiring Notes to facilitate
transactions of the type described in paragraph (f) above.
 
(h)          Each of the Borrower, each Lender and the Administrative Agent
hereby confirms that it will not institute against a Conduit Lender or join any
other Person in instituting against a Conduit Lender any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceeding under any
state bankruptcy or similar law, for one year and one day after the payment in
full of the latest maturing commercial paper note issued by such Conduit Lender;
provided, however, that each Lender designating any Conduit Lender hereby agrees
to indemnify, save and hold harmless each other party hereto for any loss, cost,
damage or expense arising out of its inability to institute such a proceeding
against such Conduit Lender during such period of forbearance.
 
8.7          Adjustments; Set-off.
 
(a)          Except to the extent that this Agreement expressly provides for
payments to be allocated to a particular Lender or to the Lenders on a non pro
rata basis, if any Lender (a “Benefitted Lender”) shall receive any payment of
all or part of the Obligations owing to it, or receive any collateral in respect
thereof (whether voluntarily or involuntarily, by set-off, pursuant to events or
proceedings of the nature referred to in Section 6(g), or otherwise), in a
greater proportion than any such payment to or collateral received by any other
Lender, if any, in respect of the Obligations owing to such other Lender, such
Benefitted Lender shall purchase for cash from the other Lenders a participating
interest in such portion of the Obligations owing to each such other Lender, or
shall provide such other Lenders with the benefits of any such collateral, as
shall be necessary to cause such Benefitted Lender to share the excess payment
or benefits of such collateral ratably with each of the Lenders; provided,
however, that if all or any portion of such excess payment or benefits is
thereafter recovered from such Benefitted Lender, such purchase shall be
rescinded, and the purchase price and benefits returned, to the extent of such
recovery, but without interest.
 
(b)          In addition to any rights and remedies of the Lenders provided by
law, each Lender shall have the right, without prior notice to the Guarantor or
the Borrower, any such notice being expressly waived by the Guarantor and the
Borrower to the extent permitted by applicable law, upon any amount becoming due
and payable by the Guarantor or the Borrower hereunder (whether at the stated
maturity, by acceleration or otherwise), to set off and appropriate and apply
against such amount any and all deposits (general or special, time or demand,
provisional or final), in any currency, and any other credits, indebtedness or
claims, in any currency, in each case whether direct or indirect, absolute or
contingent, matured or unmatured, at any time held or owing by such Lender or
any branch or agency thereof to or for the credit or the account of the
Guarantor or the Borrower, as the case may be. Each Lender agrees promptly to
notify the Borrower and the Administrative Agent after any such setoff and
application made by such Lender, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
 
55

--------------------------------------------------------------------------------

 
8.8          Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile transmission or portable document format shall be effective as
delivery of a manually executed counterpart hereof. A set of the copies of this
Agreement signed by all the parties shall be lodged with the Borrower and the
Administrative Agent.
 
8.9          Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
 
8.10          Integration. This Agreement and the other Loan Documents represent
the entire agreement of the Guarantor, the Borrower, the Administrative Agent
and the Lenders with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the
Administrative Agent or any Lender relative to the subject matter hereof not
expressly set forth or referred to herein or in the other Loan Documents.
 
8.11          GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
8.12          Submission To Jurisdiction; Waivers. The Borrower hereby
irrevocably and unconditionally:
 
(a)          submits for itself and its property in any legal action or
proceeding relating to this Agreement and the other Loan Documents to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the non-exclusive general jurisdiction of the courts of the State of
New York sitting in New York County, the courts of the United States for the
Southern District of New York, and appellate courts from any thereof;
 
(b)          consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;
 
(c)          agrees that service of process in any such action or proceeding may
be effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to the Borrower, as the
case may be at its address set forth in Section 8.2 or at such other address of
which the Administrative Agent shall have been notified pursuant thereto;
 
(d)          agrees that nothing herein shall affect the right to effect service
of process in any other manner permitted by law or shall limit the right to sue
in any other jurisdiction; and
 
(e)          waives, to the maximum extent not prohibited by law, any right it
may have to claim or recover in any legal action or proceeding referred to in
this Section any special, exemplary, punitive or consequential damages.
 
8.13          Acknowledgements. The Borrower hereby acknowledges that:
 
56

--------------------------------------------------------------------------------

 
(a)          it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Loan Documents;
 
(b)          neither the Administrative Agent nor any Lender has any fiduciary
relationship with or duty to the Borrower arising out of or in connection with
this Agreement or any of the other Loan Documents, and the relationship between
Administrative Agent and Lenders, on one hand, and the Borrower, on the other
hand, in connection herewith or therewith is solely that of debtor and creditor;
and
 
(c)          no joint venture is created hereby or by the other Loan Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Lenders or among the Borrower and the Lenders.
 
8.14          Confidentiality. Each of the Administrative Agent and each Lender
agrees to keep confidential all non-public information provided to it by any
Loan Party pursuant to this Agreement that is designated by such Loan Party as
confidential; provided that nothing herein shall prevent the Administrative
Agent or any Lender from disclosing any such information (a) to the
Administrative Agent, any other Lender or any Lender Affiliate, (b) subject to
an agreement to comply with the provisions of this Section, to any actual or
prospective Transferee or any direct or indirect counterparty to any Hedge
Agreement (or any professional advisor to such counterparty), (c) to its
employees, directors, agents, attorneys, accountants and other professional
advisors or those of any of its Affiliates (the “Permitted Parties”), (d) upon
the request or demand of any Governmental Authority (including the Farm Credit
Administration), (e) in response to any order of any court or other Governmental
Authority or as may otherwise be required pursuant to any Requirement of Law,
(f) if requested or required to do so in connection with any litigation or
similar proceeding, (g) that has been publicly disclosed, (h) to the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized rating agency that requires access to information about a
Lender’s investment portfolio in connection with ratings issued or any insurer,
insurance broker or direct or indirect provider of credit protection with
respect to such Lender or Permitted Parties, (i) to any credit insurance
provider relating to the Borrower and its obligations, (j) to any direct,
indirect, actual or prospective counterparty (and its advisor) to any swap,
derivative or securitization transaction related to the obligations under this
Agreement, (k) to the CUSIP Service Bureau or any similar organization, (l) in
connection with the exercise of any remedy hereunder or under any other Loan
Document or (m) with the prior written consent of the Borrower.
 
Each Lender acknowledges that information furnished to it pursuant to this
Agreement or the other Loan Documents may include material non-public
information concerning the Borrower and its Affiliates and their Related Parties
or their respective securities, and confirms that it has developed compliance
procedures regarding the use of material non-public information and that it will
handle such material non-public information in accordance with those procedures
and applicable law, including Federal and state securities laws.
 
All information, including requests for waivers and amendments, furnished by the
Borrower or the Administrative Agent pursuant to, or in the course of
administering, this Agreement or the other Loan Documents will be
syndicate-level information, which may contain material non-public information
about the Borrower and its Affiliates and their Related Parties or their
respective securities. Accordingly, each Lender represents to the Borrower and
the Administrative Agent that it has identified in its administrative
questionnaire a credit contact who may receive information that may contain
material non-public information in accordance with its compliance procedures and
applicable law, including Federal and state securities laws.
 
57

--------------------------------------------------------------------------------

 
8.15          WAIVERS OF JURY TRIAL. THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY
LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AND FOR ANY COUNTERCLAIM THEREIN.
 
8.16          No Bankruptcy Petition Against the Borrower; Liability of the
Borrower.
 
(a)          Each of the Administrative Agent and the Lenders hereby covenants
and agrees that, prior to the date which is one year and one day after the
payment in full of all Loans and other amounts payable hereunder and all Pari
Passu Indebtedness, it will not institute against, or join with or assist any
other Person in instituting against, the Borrower, any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings under any applicable insolvency laws. This Section 8.16 shall
survive the termination of this Agreement.
 
(b)          Notwithstanding any other provision hereof or of any other Loan
Documents, the sole remedy of the Administrative Agent, any Lender or any other
Person against the Borrower in respect of any obligation, covenant,
representation, warranty or agreement of the Borrower under or related to this
Agreement or any other Loan Document shall be against the assets of the
Borrower. Neither the Administrative Agent, nor any Lender nor any other Person
shall have any claim against the Borrower to the extent that such assets are
insufficient to meet such obligations, covenant, representation, warranty or
agreement (the difference being referred to herein as a “shortfall”) and all
claims in respect of the shortfall shall be extinguished; provided, however,
that the provisions of this Section 8.16 apply solely to the obligations of the
Borrower and shall not extinguish such shortfall or otherwise restrict such
Person’s rights or remedies against the Guarantor for purposes of the
obligations of the Guarantor to any Person under the Guaranty Agreement.
 
8.17          Conversion of Approved Currencies into Dollars. Unless the context
otherwise requires, any calculation of an amount or percentage that is required
to be made by the Borrower or the Administrative Agent under the Loan Documents
shall be made by first converting any amounts denominated in Master Trust
Approved Currencies other than Dollars into Dollars at the Rate of Exchange
pursuant to Section 1.2(e).
 
8.18          PATRIOT Act. Each Lender hereby notifies the Borrower that
pursuant to the requirements of the PATRIOT Act, it is required to obtain,
verify and record information that identifies the Borrower, which information
includes the name and address of the Borrower and other information that will
allow such Lender to identify the Borrower in accordance with the PATRIOT Act.
 
8.19          Acknowledgement and Consent to Bail-In of EEA Financial
Institutions.  Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:
 
(a)          the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder that may be
payable to it by any party hereto that is an EEA Financial Institution; and
 
(b)          the effects of any Bail-in Action on any such liability, including,
if applicable:
 
58

--------------------------------------------------------------------------------

 
(i)          a reduction in full or in part or cancellation of any such
liability;
 
(ii)          a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
entity, or a bridge institution that may be issued to it or otherwise conferred
on it, and that such shares or other instruments of ownership will be accepted
by it in lieu of any rights with respect to any such liability under this
Agreement or any other Loan Document; or
 
(iii)          the variation of the terms of such liability in connection with
the exercise of the Write-Down and Conversion Powers of any EEA Resolution
Authority.
 
 
8.20          Amendment and Restatement. Upon the Closing Date, including
satisfaction of the conditions precedent set forth in Section 4.1 hereof, the
Prior Credit Agreement shall be and hereby is amended, superseded and restated
in its entirety by the terms and provisions of this Agreement.  This Agreement
shall not constitute a novation or settlement of the Prior Credit Agreement or
the indebtedness created thereunder.  All Loans made and Obligations under the
Prior Credit Agreement that are outstanding on the Closing Date shall continue
as Loans and Obligations under (and, as of the Closing Date, shall be governed
by the terms of) this Agreement and the agreements, documents and instruments
delivered together herewith. 
 
Signature pages follow.


 
 
 
 
 
 
 
 
 
59

--------------------------------------------------------------------------------

 


 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.



 
BUNGE LIMITED FINANCE CORP.
                       
By:
 
/s/ Rajat Gupta
   
Printed Name: 
Rajat Gupta
   
Title:  President
 



 
 
 
 
 
 
 
 
 
 


 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------


 



 
COBANK, ACB,
as Administrative Agent and Lender
                       
By:
 
/s/ Michael Tousignant
   
Printed Name:
Michael Tousignant
   
Title:  Vice President
           

 


 
 
 
 
 
 
 
 
 
 


 
Signature Page to Credit Agreement
 

--------------------------------------------------------------------------------

 
 
Schedule 1.1
 
Commitments
 
Lender
Initial Commitment
CoBank, ACB
$865,000,000
TOTAL
$865,000,000



 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Schedule 3.3
 
Consents, Authorizations, Filings and Notices
 
 
None.

 
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------